 



Exhibit 10.1

CONFORMED COPY

DATED 19th June 2004

PANSY HO

GRAND PARADISE MACAU LIMITED,
a corporation organized under the laws of the Isle of Man

MGMM MACAU, LTD.,
a corporation organized under the laws of the Isle of Man

MGM MIRAGE MACAU, LTD.,
a corporation organized under the laws of the Isle of Man

MGM MIRAGE, a corporation organized under the laws of the State of Delaware

and

MGM GRAND PARADISE LIMITED, a corporation
organized under the laws of Macau S.A.R.

AMENDED AND RE-STATED

SUBSCRIPTION AND SHAREHOLDERS AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. INTERPRETATION
    1  
 
       
2. OBJECTS OF GAMING COMPANY AND ITS SUBSIDIARIES
    6  
 
       
3. CONDITIONS
    6  
 
       
4. [NOT USED]
    9  
 
       
5. DIRECTORS
    9  
 
       
6. SHARE RIGHTS AND SHAREHOLDER MEETINGS
    10  
 
       
7. CONDUCT OF GAMING COMPANY’S AFFAIRS
    11  
 
       
8. MATTERS REQUIRING CONSENT
    12  
 
       
9. BUSINESS PLANS AND BUDGETS
    15  
 
       
10. STAFF; COSTS
    15  
 
       
11. ADDITIONAL FINANCE
    16  
 
       
12. LOAN NOTE REPAYMENT AND SPECIAL DISTRIBUTION
    16  
 
       
13. STATEMENT OF CERTAIN BASIC POLICIES
    17  
 
       
14. DISPOSAL OR CHARGING OF THE SHARES
    17  
 
       
15. ISSUE OF SHARES
    18  
 
       
16. TRANSFER OF SHARES AND PHCO SHARES AND PH INCAPACITY
    18  
 
       
17. EXERCISE OF VOTING RIGHTS
    19  
 
       
18. [NOT USED]
    20  
 
       
19. MGM REGULATORY MATTERS
    20  
 
       
20. MACAU REGULATOR ISSUE
    29  
 
       
21. PH ACQUIRES CONTROL OF SJM
    34  
 
       
22. [NOT USED]
    35  
 
       
23. MGM BECOMES INVOLVED IN COMPETING ENTERPRISE
    35  
 
       
24. MGM GROUP REDUCES CASINO OPERATIONS
    40  
 
       
25. ECONOMIC BENEFICIARIES IN PHCO
    41  
 
       
26. CASINO OPPORTUNITIES
    42  
 
       
27. PROVISION OF INFORMATION
    42  

 



--------------------------------------------------------------------------------



 



         
28. PROJECT FEES
    42  
 
       
29. MANAGING DIRECTOR
    43  
 
       
30. THIS AGREEMENT NOT TO CONSTITUTE A PARTNERSHIP
    44  
 
       
31. COSTS
    44  
 
       
32. NON-DISCLOSURE OF INFORMATION
    44  
 
       
33. DURATION
    45  
 
       
34. ASSIGNMENT
    46  
 
       
35. ENGLISH LANGUAGE
    46  
 
       
36. SUCCESSORS AND ASSIGNS
    46  
 
       
37. WAIVER, FORBEARANCE AND VARIATION
    46  
 
       
38. SEVERABILITY
    46  
 
       
39. NON-INVOLVEMENT OF CERTAIN PARTIES
    46  
 
       
40. ENTIRE AGREEMENT
    47  
 
       
41. [NOT USED]
    47  
 
       
42. NOTICES
    47  
 
       
43. GUARANTEE
    49  
 
       
44. GOVERNING LAW
    50  
 
       
45. SERVICE AGENTS
    51  
 
       
46. MACAU GOVERNMENT AUTHORITY
    51  
 
       
47. COUNTERPARTS
    51  
 
       
SCHEDULE 1
    53  
 
       
SCHEDULE 2
    54  

 



--------------------------------------------------------------------------------



 



DOCUMENTS IN AGREED FORM

Loan Notes

MGM Facility Agreement

MGM Trademark License

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT dated 19th June 2004 (the “Effective Date”) is made BETWEEN:-



(1)   PANSY HO, an individual, whose address is Penthouse, 39th Floor, West
Tower, Shun Tak Centre, 200 Connaught Road, Central, Hong Kong (“PH”);   (2)  
GRAND PARADISE MACAU LIMITED, a corporation organized under the laws of the Isle
of Man and whose registered office is 15-19 Athol Street, Douglas, Isle of Man
IM1 ILB, British Isles (“PHCO”);   (3)   MGMM MACAU, LTD., a corporation
organized under the laws of the Isle of Man and whose registered office is First
Floor, Millenium House, Victoria Road, Douglas IM2 4RW, Isle of Man, British
Isles (“MGMMI”), an indirect, wholly owned subsidiary of MGM MIRAGE;   (4)   MGM
MIRAGE MACAU, LTD., a corporation organized under the laws of the Isle of Man
and whose registered office is First Floor, Millenium House, Victoria Road,
Douglas IM2 4RW, Isle of Man, British Isles (“MGMMII”), an indirect, wholly
owned subsidiary of MGM MIRAGE;   (5)   MGM MIRAGE, a corporation organized
under the laws of Delaware and whose principal office is 3600 Las Vegas
Boulevard, South, Las Vegas, Nevada 89109 (“MGM MIRAGE”), whose shares are
listed on the New York Stock Exchange; and   (6)   MGM GRAND PARADISE LIMITED, a
corporation organized under the laws of Macau S.A.R. and whose registered office
is Avenida da Praia Grande 759, 3/F, Macau S.A.R. (“Gaming Company”).

BACKGROUND



(A)   Gaming Company was incorporated under the laws of Macau S.A.R. on or about
17 June 2004, with an authorized share capital of MOP 1,000,000 divided into
1,000 Ordinary Shares of MOP 1,000 each. With effect from Completion, the share
capital of Gaming Company shall be comprised of MOP 200,000,000 divided into
200,000 Ordinary Shares of MOP 1,000 each.   (B)   Gaming Company has never
traded nor incurred any liabilities.   (C)   PH, PHCO, MGMMI and MGMMII wish to
participate as shareholders in Gaming Company for the purposes of, and on the
terms set out in, this Agreement.

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
of the parties contained herein, IT IS AGREED as follows:-



1.   INTERPRETATION



  1.1   In this Agreement the following words have the following meanings:-

     
““A” Director”
  a Director appointed by the PH Principal Shareholder pursuant to clause 5.3;
 
   
“Articles”
  the articles of association of Gaming Company, in a form acceptable to PH and
MGM;
 
   
““B” Director”
  a Director appointed by the MGM Principal Shareholder pursuant to clause 5.4;

1



--------------------------------------------------------------------------------



 



     
“Board”
  the board of Directors for the time being of Gaming Company;
 
   
“Business”
  the business of Gaming Company and its subsidiaries as described in clause 2.1
and such other business as the Principal Shareholders may agree from time to
time in writing should be carried on by Gaming Company and its subsidiaries;
 
   
“Business Day”
  a day other than a Saturday or Sunday on which banks are ordinarily open for
the transaction of normal banking business in Hong Kong;
 
   
“Casino Opportunity”
 
(i)   any concession, license, authorisation or other form of permission
offered, granted or extended after the date of this Agreement by any competent
authority in Macau S.A.R., for the purposes of allowing any holder of such
concession, license, authorisation or other form of permission to carry on
(directly or indirectly and whether independently or in collaboration with any
other person(s)) casino gaming or any other form of gaming activity in such
jurisdiction; and/or
 
   

 
(ii)   any management agreement or operating contract or other mode of
participating (directly or indirectly and whether independently or in
collaboration with any other person(s)) in casino gaming or any other form of
gaming activity in such jurisdiction;
 
   
“Completion”
  performance of the various actions specified in clause 3.4;
 
   
“Conditions”
  the conditions specified in clause 3.1;
 
   
“Deed of Adherence”
  a deed of adherence in substantially the form set out in Schedule 1;
 
   
“DH”
  Daisy Ho;
 
   
“Director”
  any director for the time being of Gaming Company, including where applicable
any alternate director;
 
   
“Encumbrance”
  any charge, pledge, lien, equity, third party right, option, right of
pre-emption or any other encumbrance, priority or security interest of
whatsoever nature other than any such interest arising under the Articles;
 
   
“Fee Loans”
  the meaning given to that expression in clause 3.3.4;
 
   
“Group Company”
  in respect of any company, a company which is for the time being a holding
company or a subsidiary of that company or of any such holding company, but for
the avoidance of doubt neither Gaming Company nor any of its subsidiaries shall
be considered to be a Group Company of MGM or PHCO;
 
   
“holding company”
  the meaning given to that expression in clause 1.2.9;
 
   
“Liabilities”
  in relation to any matter, all actions, proceedings, costs, claims, losses,
penalties, fines, awards, expenses and demands incurred or suffered by or
brought or made against a party in respect of such matter;

2



--------------------------------------------------------------------------------



 



     
“Loan Note Repayment”
  the meaning given to that expression in clause 12.1;
 
   
“Loan Notes”
  the US$0% loan notes, constituted by an instrument, in the agreed form, of
Gaming Company to be dated on or about Completion;
 
   
“Macau S.A.R.”
  the Macau Special Administrative Region of the People’s Republic of China;
 
   
“MGM”
  unless the context otherwise requires, collectively MGMMI and MGMMII;
 
   
“MGM Group”
  MGM and each Group Company of MGM;
 
   
“MGM Facility”
  the loan facility in the sum of US$100m to be made available by a member of
MGM Group on and after Completion in relation to the financing for, inter alia,
the Nam Van Casino;
 
   
“MGM Facility Agreement”
  the agreement, in the agreed form, to be entered into between a member of MGM
Group and Gaming Company in respect of the provision of the MGM Facility;
 
   
“MGM Interests”
  the meaning given to that expression in clause 19.3;
 
   
“MGM Principal Shareholder”
  MGM, so long as MGM (or a member of MGM Group) is the holder of Shares;
 
   
“MGM Project Fees Company”
  the company designated by MGM to provide the MGM Project Services (as defined
in clause 28);
 
   
“MGM Regulators”
  the relevant gaming regulatory bodies in each of the jurisdictions in which
any member of MGM Group is, or becomes, licensed to carry on gaming activities
and to whose authority MGM Group is, or becomes, subject (including without
limitation, the relevant gaming regulatory bodies in each of Illinois, Michigan,
Mississippi, Nevada, New Jersey, New York, United Kingdom and the Northern
Territory of Australia);
 
   
“MGM Trademark License”
  the license, in the agreed form, to be granted by a Group Company of MGM
authorising, inter alia, the use by Gaming Company and its subsidiaries of the
name “MGM Grand” in connection with the Business;
 
   
“MOP”
  Macau Patacas, the lawful currency of Macau S.A.R.;
 
   
“Nam Van Casino”
  the casino and attendant facilities to be operated by Gaming Company on that
part of the Nam Van Casino Complex Site which is to be the subject of the Nam
Van Casino Lease;
 
   
“Nam Van Casino Complex Site”
  the property located in Macau S.A.R. described in Part A of Schedule 2 to be
used as the location for the Nam Van Casino and other facilities;

3



--------------------------------------------------------------------------------



 



     
“Nam Van Casino Complex Site
Land Concession Event”
  the occurrence, in respect of the Nam Van Casino Complex Site, of those
elements specified in Part B of Schedule 2;
 
   
“Nam Van Casino Lease”
  the lease to be granted to Gaming Company of part of the Nam Van Casino
Complex Site for gaming purposes;
 
   
“Operating Milestones”
  the operating milestones for the Business to be agreed between PH and MGM
pursuant to clause 3.3.3;
 
   
“Ordinary Shares”
  ordinary shares of MOP 1,000 each in the share capital of Gaming Company;
 
   
“PHCO Group”
  PHCO and each Group Company of PHCO;
 
   
“PH/PHCO Interests”
  the meaning given to that expression in clause 19.10;
 
   
“PHCO Shares”
  shares in the share capital of PHCO;
 
   
“PH Project Fees Company”
  the company designated by PH to provide the PH Project Services (as defined in
clause 28);
 
   
“PH Principal Shareholder”
  PH, so long as PH (or a member of PHCO Group or any company to which PH is
permitted to transfer Shares pursuant to Clause 16.3) is the holder of Shares;
 
   
“Principal Shareholders”
  MGM Principal Shareholder and PH Principal Shareholder;
 
   
“Shareholders”
  PH, PHCO, MGMMI and MGMMII or any person or persons to whom they properly
transfer (whether directly or indirectly through a Group Company or otherwise)
their Shares in accordance with the provisions of this Agreement and the
Articles;
 
   
“Shares”
  shares in the share capital of Gaming Company;
 
   
“SJM”
  Sociedade de Jogos de Macau S.A., a corporation organized under the laws of
Macau S.A.R. and whose registered office is the 9th Floor Hotel Lisboa, Macau
S.A.R.;
 
   
“SJM Agreement”
  the agreement, dated of even date herewith, between Gaming Company and SJM in
relation to, inter alia, the grant to Gaming Company of the Subconcession;
 
   
“Special Distribution”
  has the meaning given to that expression in clause 12.4;
 
   
“Subconcession”
  the binding trilateral agreement to be entered into by and between the Macau
S.A.R., SJM (as concessionaire for the operation of casino games of chance and
other casino games in the Macau S.A.R, under the terms of the 28 March 2002
concession contract by and between the Macau S.A.R. and SJM) and Gaming Company,
comprising a set of instruments from which shall flow an integrated

4



--------------------------------------------------------------------------------



 



     

  web of rights, duties and obligations by and for all and each of the Macau
S.A.R., SJM and Gaming Company (the nominate administrative contract known as
the subconcession contract for the operation of casino games of chance and other
casino games in the Macau S.A.R, to be executed by SJM and the Gaming Company,
to be the most significant instrument thereof), pursuant to the terms of which
Gaming Company shall be entitled to operate casino games of chance and other
casino games in the Macau S.A.R. as an autonomous subconcessionaire in relation
to SJM;
 
   
“subsidiary”
  the meaning given to that expression in clause 1.2.8;
 
   
“US$”
  United States dollars.



1.2   In this Agreement:-

the masculine gender includes the feminine and neuter and the singular number
includes the plural and vice versa;

references to persons include bodies corporate, unincorporated associations,
partnerships, legal personal representatives and successors in title;

references to clauses and Schedules are to clauses of, and Schedules to, this
Agreement and references to this Agreement include its Schedules;

the headings of clauses are for convenience only and shall be disregarded in
construing this Agreement;

any reference to a statutory provision includes a reference to any modification,
consolidation or re-enactment of the provision for the time being in force (save
to the extent that the liability of any party under this Agreement would thereby
be increased or extended);

a document expressed to be in the “agreed form” means a document in a form which
has been agreed by MGM and PH on or before the execution of this Agreement and
signed or initialled by them or on their behalf, for the purposes of
identification;

the rule known as the ejusdem generis rule shall not apply and all general words
shall not be given a restrictive interpretation by reason of their being
preceded or followed by words indicating a particular class of acts, matters or
things;

a company is deemed to be a subsidiary of another if (but only if):



  (a)   that other either (i) is a member of it and controls the composition of
its board of directors; or (ii) holds more than half in nominal value of its
equity share capital; or     (b)   the first-mentioned company is a subsidiary
of any company which is that other’s subsidiary;

a company is deemed to be another’s holding company if (but only if) the other
is its subsidiary; and

5



--------------------------------------------------------------------------------



 



whenever there is reference to an approval, consent, appointment, designation or
other similar right to be exercised by MGM, unless the context otherwise
requires, such exercise shall be by MGMMI.



2.   OBJECTS OF GAMING COMPANY AND ITS SUBSIDIARIES



  2.1   Subject always to the approval of the government of Macau S.A.R., the
business of Gaming Company shall be to operate the various casino facilities in
accordance with the Subconcession and such other related facilities as may be
agreed from time to time with the government of Macau S.A.R. and the business of
its subsidiaries shall be the development, ownership and operation of
hotel/resort and casino properties in Macau S.A.R., to include the operation of
all other facilities (whether themselves or through the appointment of third
party service providers) located outside the casinos (such as, for example,
hotel, retail and resort operations).     2.2   Subject to the other provisions
of this Agreement, the Business shall be conducted on sound commercial profit
making principles so as to: (i) develop and operate the various casino and
hotel/resort properties contemplated by this Agreement (including the Nam Van
Casino and related facilities); (ii) maximise the number of customers attending
the hotel/resort and casino operations and generate and maintain customer
loyalty for those operations; and (iii) generate the maximum achievable
maintainable profits available for distribution.



3.   CONDITIONS



  3.1   This Agreement shall take effect immediately upon signing but shall
terminate, and cease to be of effect (with the exception of clauses 1
(Interpretation), 3 (Conditions), 31 (Costs), 32 (Non-disclosure of
information), 39 (Non-involvement of Certain Parties), 40 (Entire Agreement), 42
(Notices), 43 (Guarantee), 44 (Governing Law) and 45 (Services Agents) or in
respect of any antecedent breach), in the event that the conditions set out in
clauses 3.1.1 to 3.1.4 below have not been fulfilled or waived in writing by PH
and MGM on or before 30 June, 2005 (or such other date as they shall agree in
writing):

the government of Macau S.A.R. being satisfied that all conditions necessary for
the entering into by Gaming Company of the Subconcession have been fulfilled and
having advised PH and MGM in writing to such effect;

the Nam Van Casino Complex Site Land Concession Event having occurred;

the MGM Regulator for Mississippi having approved MGM’s participation in the
venture contemplated by this Agreement; and

no other MGM Regulator having declared its opposition to MGM proceeding with the
Agreement at or prior to the time the Conditions set forth in clauses 3.1.1,
3.1.2 and 3.1.3 have been satisfied.



  3.2   PH, PHCO and MGM shall use all reasonable endeavours to procure
satisfaction of the Conditions as soon as reasonably practicable.     3.3  
During the period between the Effective Date and Completion, PH and MGM shall
procure the following:



  3.3.1   the Shareholders (other than PH) shall, subject to the consent of each
other (such consent not to be unreasonably withheld or delayed), be entitled to
transfer any Shares held by any of them to any of their Group Companies or any
other companies under common control with such Shareholder;

6



--------------------------------------------------------------------------------



 



  3.3.2   the Shareholders shall use all reasonable endeavours to agree any
changes to this Agreement that may be reasonably necessary for the purposes of
accommodating any concerns of the government of Macau S.A.R. regarding its
provisions;     3.3.3   PH and MGM shall agree the Operating Milestones and the
deadlines for their implementation; and     3.3.4   MGM and either of PHCO or PH
shall each loan to Gaming Company, in equal portions, such sums as may be
reasonably necessary to meet the ongoing fees of service providers directly
involved in the planning and development of the Nam Van Casino (including
architects’ and engineering consultants’ fees) and related ancillary fees and
charges (including filing charges) (the “Fee Loans”) and Gaming Company shall be
entitled to use the Fee Loans to pay such ongoing fees and charges but for no
other purposes whatsoever.



  3.4   On the date on which all of the Conditions are fulfilled or waived in
writing by PH and MGM or on such other date as PH and MGM may agree in writing
all (but not part only unless PH and MGM so agree) of the following business
shall be transacted (to the extent not already transacted):

the adoption by Gaming Company of the Articles;

the appointment of PH and DH as “A” Directors of Gaming Company (they and their
successors to be appointed, subject to approval of the government of Macau
S.A.R., by the PH Principal Shareholder);

the appointment of Gary N. Jacobs, J. Terrence Lanni and Kenneth A. Roservear as
“B” Directors of Gaming Company (they and their successors to be appointed
subject to approval of the government of Macau S.A.R., by the MGM Principal
Shareholder);

(if not already appointed) the appointment of PH as Managing Director of Gaming
Company (PH being, for the avoidance of doubt, approved by the MGM Principal
Shareholder for the purposes of clause 5.8);

the appointment of J. Terrence Lanni as Chairman of the Board of Gaming Company
(J. Terrence Lanni being, for the avoidance of doubt, approved by the PH
Principal Shareholder for the purposes of clause 5.8);

the resignation of all (other than those that are to continue as referred to
above) directors and the secretary of Gaming Company holding office prior to the
Effective Date and delivery of written confirmation under seal by each person so
resigning that he has no claim or right of action against Gaming Company and
that Gaming Company is not in any way obligated or indebted to him;

the appointment of auditors of Gaming Company at a fee to be agreed (being
auditors acceptable to PH and MGM);

7



--------------------------------------------------------------------------------



 



the adoption of 31 December in each year as the accounting reference date of
Gaming Company;

the subscription (including capital and premium) by PH, PHCO, MGMMI and MGMMII
and the payment for Shares as follows:

     
PH:
  20,000 Ordinary Shares (constituting 10% of the entire issued share capital of
Gaming Company on Completion) at a subscription price of MOP 20,000,000 as
capital and MOP nil as premium;

   
PHCO:
  80,000 Ordinary Shares (constituting 40% of the entire issued share capital of
Gaming Company on Completion) at a subscription price of MOP 80,000,000 as
capital and MOP nil as premium;

   
MGMMI:
  20,000 Ordinary Shares (constituting 10% of the entire issued share capital of
Gaming Company on Completion) at a subscription price of MOP 20,000,000 as
capital and MOP nil as premium;

   
MGMMII:
  80,000 Ordinary Shares (constituting 40% of the entire issued share capital of
Gaming Company on Completion) at a subscription price of MOP 80,000,000 as
capital and US$100 million as premium,

provided that account will be taken of any initial subscriber shares already in
issue;

Gaming Company shall allot and issue to the applicable Shareholder the Shares
referred to in clause 3.4.9 above against payment therefor in full in cash;

Gaming Company shall issue Loan Notes as follows:



  (a)   Loan Notes in the sum of (US$16 million — MOP 20 million) to PH in
return for the payment to Gaming Company in cash of such sum;     (b)   Loan
Notes in the sum of (US$64 million — MOP 80 million) to PHCO in return for the
payment to Gaming Company in cash of such sum;     (c)   Loan Notes in the sum
of (US$80 million — MOP 100 million) to MGMMII in return for the payment to
Gaming Company in cash of such sum;

Gaming Company and the relevant Group Company of MGM shall each enter into the
MGM Facility Agreement;

Gaming Company and its relevant subsidiaries shall, and MGM shall procure that
the relevant Group Company of MGM shall, enter into the MGM Trademark License;

Gaming Company shall repay the Fee Loans;

the appointment of a sole auditor of Gaming Company (being a sole auditor
acceptable to PH and MGM);

8



--------------------------------------------------------------------------------



 



the entering into by Gaming Company of the Subconcession pursuant to the SJM
Agreement.



  3.5   Unless all the steps set out in clause 3.4 above take place on or prior
to the date on which all of the Conditions are fulfilled or waived, or on such
later date as PH and MGM may agree in writing, none of them shall be treated as
having taken place, and unless PH and MGM agree to postpone completion of those
matters until another date mutually acceptable to both of them, this Agreement
shall immediately terminate and cease to be of effect (save in respect of any
antecedent breach of this Agreement and the provisions listed in clause 3.1).



4.   [NOT USED]   5.   DIRECTORS       The Shareholders acknowledge and agree
that all appointments of any Directors shall be subject to the prior approval of
the government of Macau S.A.R. and the other applicable requirements of Macau
law. In addition, where any reference is made to a Principal Shareholder
removing a Director appointed by it, it is acknowledged that such removal can
only be effected through the general assembly of shareholders and, accordingly,
the Shareholders hereby agree to exercise all voting rights necessary to effect
such removal in the event that it is requested by the relevant appointing
Principal Shareholder.



  5.1   The Shareholders shall procure, and shall procure that proper
resolutions are taken in shareholder meetings for such purpose, that the
following provisions of this clause 5 shall apply in relation to the
constitution and operation of the Board with effect from Completion.     5.2  
The minimum number of Directors holding office at any time shall be three and
the maximum number of Directors holding office at any time shall be seven unless
otherwise expressly agreed in writing by the Principal Shareholders (but subject
to there always being an odd number of Directors). The Shareholders shall
procure that at all times following Completion there shall be two (and,
following the appointment of 2 additional “A” directors by the PH Principal
Shareholder, four) persons appointed by the PH Principal Shareholder and three
persons appointed by the MGM Principal Shareholder and maintained in office as
Directors of Gaming Company.     5.3   The PH Principal Shareholder shall be
entitled to appoint and maintain in office four Directors, each such person
being subject to approval by the government of Macau S.A.R. (the first such two
Directors being those named in clause 3.4.2 above) and at any time to remove or
substitute (by notice in writing to that effect to the Gaming Company secretary)
any Director so appointed by it. The Directors so appointed by the PH Principal
Shareholder shall be designated as “A” Directors.     5.4   The MGM Principal
Shareholder shall be entitled to appoint and maintain in office three Directors,
each such person being subject to approval by the government of Macau S.A.R.
(the first such Directors being those named in clause 3.4.3 above) and at any
time to remove or substitute (by notice in writing to that effect to the Gaming
Company secretary) any Director so appointed by it. The Directors so appointed
by the MGM Principal Shareholder shall be designated as “B” Directors.     5.5  
The MGM Principal Shareholder shall have the right, subject to clause 5.8, of
nominating one of the “B” Directors to be the Chairman of Gaming Company and
such Chairman shall hold office until removed by the MGM Principal Shareholder.
If such Chairman is unable to attend

9



--------------------------------------------------------------------------------



 



      any meeting of the Board, then the Board shall select another “B” Director
to act as Chairman in his place at such meeting.     5.6   The PH Principal
Shareholder shall have the right, subject to clause 5.8, of nominating one of
the “A” Directors to be the Managing Director of Gaming Company and such
Managing Director shall hold office until removed by the PH Principal
Shareholder.     5.7   No resolution of the Board shall be effective unless
carried by a majority of the votes of the Directors present. Regardless of the
number of Directors attending a Board meeting (in person and/or by telephone),
the “A” Directors in attendance shall have, collectively, three votes and the
“B” Directors in attendance shall have, collectively, three votes. In the case
of an equality of votes at any meeting of the Board, the Chairman shall not be
entitled to a second or casting vote.     5.8   Subject to clauses 3.4.4 and
3.4.5, the selection of each Chairman and Managing Director shall be subject to
the approval, such approval not to be unreasonably withheld or delayed, of (in
the case of the Chairman) the PH Principal Shareholder and (in the case of the
Managing Director) the MGM Principal Shareholder. PH and DH are hereby approved
by the MGM Principal Shareholder to occupy the position of Managing Director and
J. Terrence Lanni, Kenneth A. Rosevear and Gary N. Jacobs are hereby approved by
the PH Principal Shareholder to occupy the position of Chairman.     5.9   The
members of the Board shall not be entitled to any remuneration in their capacity
as Directors of Gaming Company.     5.10   If the PH Principal Shareholder
removes an “A” Director from his or her office as an “A” Director, the PH
Principal Shareholder shall be responsible for and shall indemnify MGM and
Gaming Company from and against all Liabilities that either may suffer or incur
as a result of any claim by such Director for unfair or wrongful dismissal
arising out of such removal. The provisions of this clause 5.10 shall apply
mutatis mutandis in respect of any removal of a “B” Director by the MGM
Principal Shareholder.     5.11   Board meetings shall be convened in person or
telephonically, at regular intervals not exceeding three months, by (except in
the case of emergency) not less than seven days’ notice in writing accompanied
by an agenda specifying the business to be transacted.     5.12   The quorum for
the transaction of business at any Board meeting shall be two “A” Directors and
two “B” Directors, present in person or by proxy save where only one “B”
Director has been appointed in which case the quorum shall be two “A” Directors
and one “B” Director, present in person or by proxy. The Principal Shareholders
shall use all reasonable endeavours to ensure that their respective appointees
as Directors (or their alternates) shall attend each meeting of the Board and to
procure that a quorum is present throughout such meeting.     5.13   A
resolution in writing signed by all the Directors entitled to receive notice of
a meeting of the Directors shall be as valid and effectual as if it had been
passed at a meeting of Directors duly convened and held and may consist of
several documents in the like form each signed by one or more Directors.



6.   SHARE RIGHTS AND SHAREHOLDER MEETINGS



  6.1   The Shareholders shall procure that the following provisions of this
clause 6 shall apply in relation to the rights attaching to different classes of
Shares and to any shareholder meetings of Gaming Company with effect from
Completion.

10



--------------------------------------------------------------------------------



 



  6.2   There shall in each year be an annual general meeting (the “AGM”) of the
shareholders of Gaming Company. The Shareholders shall take such action as may
be necessary to procure that Gaming Company’s AGM is held not later than three
months after the end of the relevant financial year and that at such meeting:

audited accounts in respect of the preceding financial year are laid before the
shareholders of Gaming Company; and

such other ordinary business is dealt with as is customary for such a meeting or
otherwise required under the law of Macau S.A.R.



  6.3   Notice of general meetings of the shareholders of Gaming Company shall
be given in accordance with the Articles. At any general meeting of the
shareholders of Gaming Company, the quorum shall be two holders of Ordinary
Shares holding between them not less than fifty one percent of the issued
Ordinary Shares. No business shall be transacted at any meeting of the
shareholders of Gaming Company unless a quorum is present at the commencement of
business and also when such business is voted upon.     6.4   The Chairman or,
in his absence, his nominee shall preside over general meetings of the
shareholders of Gaming Company but shall not be entitled to a second or casting
vote thereat.



7.   CONDUCT OF GAMING COMPANY’S AFFAIRS       Except as the Principal
Shareholders may otherwise agree in writing or save as expressly provided in
this Agreement, the Shareholders shall exercise all voting rights and other
powers of control available to them in relation to Gaming Company so as to
procure (insofar as they are able by the exercise of such rights and powers)
that at all times during the term of this Agreement:



  7.1   the business of Gaming Company and each of its subsidiaries consists
exclusively of that aspect of the Business applicable to it;     7.2   the
Principal Shareholders (and each of their duly appointed agents and
representatives (including legal and accounting advisers)) shall each be
entitled to examine the separate books and accounts to be kept by Gaming Company
and its subsidiaries and to be supplied with all relative information in such
form as they may reasonably require to keep each of them properly informed about
the Business of Gaming Company and its subsidiaries and generally to protect
their interests;     7.3   Gaming Company shall prepare and provide (at the cost
of Gaming Company), in English as well as such other languages as may be
required by the government of Macau S.A.R., to all Directors (or their
designees) concurrently:

(within 2 days of the day to which it relates) daily revenue reports of Gaming
Company and each of its subsidiaries;

(within 10 days of the end of the period to which they relate) monthly
management accounts of Gaming Company and each of its subsidiaries for such
period;

(within 25 days of the end of the relevant financial year) draft accounts of
Gaming Company and each of its subsidiaries for such year;

(within 40 days of the end of the financial year) audited accounts of Gaming
Company and each of its subsidiaries for such year;

11



--------------------------------------------------------------------------------



 



  7.4   Gaming Company and each of its subsidiaries shall comply with the
provisions of its memorandum and articles of association.



    Any information and documentation supplied by Gaming Company to the
Directors (or their designees) pursuant to clause 7.3 above may be provided by
such Directors to the Shareholders.   8.   MATTERS REQUIRING CONSENT       The
Shareholders shall exercise all voting rights and other powers of control
available to them in relation to Gaming Company so as to procure (insofar as
they are able by the exercise of such rights and powers), and the organisational
documents of Gaming Company shall provide (or be deemed to provide), that Gaming
Company shall not without the prior written consents of the Principal
Shareholders or a majority of each of the “A” Directors and “B” Directors of
Gaming Company:



  8.1   make or approve any material change, variation or alteration to, or
approve or permit any deviation from, the Operating Milestones;     8.2   submit
(whether directly or through any other party) any applications in relation to
any of the proposed casino properties (including the Nam Van Casino Complex
Site);     8.3   borrow any sum;     8.4   create any fixed or floating charge,
lien (other than a lien arising by operation of law) or other Encumbrance over
the whole or any part of the undertaking, property or assets of Gaming Company;
    8.5   make any loan or advance or give any credit (other than normal trade
credit);     8.6   give any guarantee or indemnity or other undertaking to
secure the liabilities or obligations of any person;     8.7   sell, transfer,
lease, assign or otherwise dispose of a material part of the undertaking,
property and/or assets of Gaming Company (or any interest therein), or contract
so to do;     8.8   enter into any contract, arrangement or commitment involving
expenditure on capital account or the realisation of capital assets, and for the
purpose of this paragraph the aggregate amount payable under any agreement for
hire, hire purchase or purchase on credit sale or conditional sale terms shall
be deemed to be capital expenditure incurred in the year in which such agreement
is entered into;     8.9   engage any new employee at remuneration which could
exceed the rate of US$100,000 per annum;     8.10   increase the remuneration of
any employee to a rate which would exceed the rate of US$100,000 per annum or
increase the remuneration of any employee whose existing remuneration would then
exceed such a rate;     8.11   take or agree to take any leasehold interest in,
license over, or other form of occupation right in respect of, any land or
premises;     8.12   issue any unissued Shares or create any new Shares;    
8.13   alter any rights attaching to any class of Share;

12



--------------------------------------------------------------------------------



 



  8.14   consolidate, sub-divide or convert any of its share capital or in any
way alter the rights attaching thereto;     8.15   appoint new auditors or
bankers or alter its accounting reference date or registered office;     8.16  
issue renounceable allotment letters or permit any person entitled to receive an
allotment of Shares to nominate another person to receive such allotment;    
8.17   create, acquire or dispose of any of its subsidiaries or of any shares in
any such subsidiary;     8.18   enter into any partnership, joint venture or
profit sharing agreement with any person;     8.19   do or permit or suffer to
be done any act or thing whereby it may be wound up (whether voluntarily or
compulsorily);     8.20   issue any debenture or other securities convertible
into Shares or debentures of Gaming Company or the relevant subsidiary or any
share warrants or any options in respect of Shares;     8.21   enter into any
contract or transaction except in the ordinary and proper course of its Business
on arm’s length terms;     8.22   acquire, purchase or subscribe for any shares,
debentures, mortgages or securities (or any interest therein) in any company,
trust or other body;     8.23   appoint or dismiss any Director (but without
prejudice to the rights conferred on each of the Principal Shareholders pursuant
to clause 5 and to the Articles to appoint and remove Directors);     8.24  
enter or purport to enter into any contract or obligation with any Shareholder
or Director or any person related to or affiliated with any Shareholder or
Director (including any renewal thereof or any variation in the terms of any
existing contract or obligation);     8.25   appoint any committee of the
Directors or any local board or delegate any of the powers of the Directors to
such committee or local board or approve the establishment of any operational
committees (including audit and remuneration committees) or approve the adoption
or amendment of any rules applying to the same or approve the appointment of any
members of any such committees;     8.26   hold any meeting of Shareholders or
purport to transact any business at any such meeting of Shareholders unless
there shall be present the necessary quorum;     8.27   admit the whole or any
part of its share capital to the board of any recognised stock exchange;    
8.28   adopt or approve any business plan (including operating and capital
budgets and forecasts or any of them) or any changes to the same;     8.29  
appoint or dismiss, or amend the service terms of any members of, the senior
operational management of the Gaming Company (including, without limitation and
howsoever called, the General Manager — Chief Operating Officer, Chief Financial
Officer, Chief Compliance Officer, Chief Legal Officer and Chief Technology
Officer) and any person whose annual compensation is in excess of US$100,000 and
any person (other than secretarial and clerical) who is a direct report to any
such person;     8.30   acquire, or take any option over, any real property;

13



--------------------------------------------------------------------------------



 



  8.31   repay any indebtedness prior to the stipulated contractual date for
repayment or alter the terms of repayment of any indebtedness;     8.32  
compromise or settle any claim by or against it having a value in excess of
US$250,000 (subject to adjustment for inflation throughout the term of this
Agreement) or commence or defend any legal proceedings (otherwise than in the
ordinary course of business);     8.33   cancel or lapse any material insurance
policy;     8.34   approve or adopt any development or design plans for any of
the casinos and/or hotels/resorts contemplated by this Agreement (including,
without limitation, budget, design and phasing aspects) or approve any changes
to the same;     8.35   implement any systems (including ICOPS, IT or security
systems) or approve or adopt any manuals or standards for operation of any of
the casinos and/or hotels/resorts contemplated by this Agreement (including,
without limitation, internal operating controls and procedures and credit
policies and betting limits) or approve any changes to the same;     8.36  
approve or adopt any amendment to its memorandum or articles of association;    
8.37   admit any person (whether by subscription or transfer) as a Shareholder
(other than the Shareholders in respect of their initial investment or any
transferees permitted under clauses 14, 16, 19, 20 and 23);     8.38   adopt or
approve any standardized employment terms (or approve any variation of the
same);     8.39   adopt or approve any material change to its accounting
policies except as required by law or to satisfy generally accepted accounting
standards;     8.40   make any claim, disclaimer, surrender, election or consent
of a material nature for tax purposes;     8.41   approve or agree any recharge
to it of any employee costs of a Shareholder;     8.42   engage any
commission-based employee or agent (including the terms and conditions of any
such engagement) whose total annual compensation is anticipated to be in excess
of US$100,000;     8.43   approve the terms, conditions and form of the Nam Van
Casino Lease and/or enter into the same;     8.44   appoint or dismiss any
member of the General Assembly or the sole auditor of Gaming Company.



    The above provisions of this clause 8 shall apply mutatis mutandis to any
subsidiaries of Gaming Company.       The general principle articulated by this
clause 8 is that all determinations, decisions or actions by Gaming Company and
each of its subsidiaries shall be determined by consensus and agreement between
the Principal Shareholders or a majority of each of the “A” Directors and the
“B” Directors of Gaming Company. For the avoidance of doubt, no dispute
resolution procedure is provided for in this Agreement as the parties are of the
view that they should resolve any such disagreement or dispute reasonably and
through good faith discussions.

14



--------------------------------------------------------------------------------



 



9.   BUSINESS PLANS AND BUDGETS



  9.1   The Shareholders shall procure the preparation by the General Manager —
Chief Operating Officer (or equivalent howsoever called) of a proposed business
plan for Gaming Company and each of its subsidiaries for each successive
financial year of such companies, each such proposed business plan to be
prepared and circulated to the Board for approval no less than 30 days prior to
the beginning of the financial year to which it relates.     9.2   If the Board
fails to approve any proposed business plan or any part of the proposed business
plan within 15 days of the commencement of the financial year to which such
business plan relates (the “Relevant Financial Year”) the financial information
in the most recent approved business plan shall be deemed for the purposes of
this Agreement to have been approved for the Relevant Financial Year Provided
that if any part or parts of the proposed business plan has been approved for
the Relevant Financial Year, any modification to the previously approved
business plan in such part or parts shall be used for the Relevant Financial
Year.     9.3   The Shareholders shall procure the preparation by the General
Manager — Chief Operating Officer (or equivalent howsoever called) of Gaming
Company of proposed:

annual operating and capital budgets in respect of each successive financial
year of Gaming Company and each of its subsidiaries, each such budget to be
prepared and circulated to the Board for approval no less than 30 days prior to
the beginning of the financial year to which it relates; and

six-monthly forecasts for Gaming Company and each of its subsidiaries, each such
forecast to be submitted to the Board for approval no less than 30 days prior to
the beginning of the period to which it relates.



  9.4   If the Board fails to approve any proposed budget or draft six-monthly
forecast or any part of either within 15 days of the commencement of the period
to which such proposed budget or draft six-monthly forecast relates (the
“Relevant Period”) the information in the most recent approved budget or
six-monthly forecast shall be deemed for the purposes of this Agreement to have
been approved for the Relevant Period provided that if any part or parts of the
proposed budget or proposed six-monthly forecast has been approved for the
Relevant Period, any modification to the previously approved budget or
six-monthly forecast in such part or parts shall be used for the Relevant
Period.



10.   STAFF; COSTS



  10.1   Gaming Company and each of its subsidiaries shall recruit and employ
such staff as the Board shall from time to time consider necessary for the
proper conduct of its Business, with such authority as shall be delegated by the
Board.     10.2   The costs of any employees of any Shareholder and any other
direct or indirect costs incurred by any Shareholder involved or incurred
directly in the development or operation of any part of the Business may be
recharged by that Shareholder to Gaming Company or the applicable subsidiary, as
the case may be, subject always to the prior written approval of the Board or
the Principal Shareholders.

15



--------------------------------------------------------------------------------



 



11.   ADDITIONAL FINANCE



  11.1   The Shareholders shall use all reasonable endeavours to procure that
the requirements of Gaming Company and each of its subsidiaries for construction
financing and working capital to finance its Business are met as far as
practicable by borrowings from banks and other similar sources on the most
favourable terms reasonably obtainable as to interest, repayment and security,
but without allowing any prospective lender a right to participate (whether by
way of security or otherwise) in the equity share capital of Gaming Company or
any of its subsidiaries or to require PH or any member of MGM Group or PHCO
Group to guarantee or provide financial support as a condition of any loan.    
11.2   Any repayments due from time to time under any third party financing
obtained by Gaming Company and any of its subsidiaries shall rank in priority
to, and be paid before (i) any repayments due under the MGM Facility Agreement
(including interest); (ii) the Loan Note Repayment; and (iii) the Special
Distribution.     11.3   No member of PHCO Group or MGM Group nor PH shall have
any obligation to provide financing to Gaming Company or any of its subsidiaries
in excess of the amounts committed to in this Agreement, provided always that if
the Principal Shareholders jointly determine that additional financing, which
cannot be obtained on acceptable terms from third parties, is required and the
Principal Shareholders both agree to provide such additional financing, they
shall provide such financing on a pari passu basis.



12.   LOAN NOTE REPAYMENT AND SPECIAL DISTRIBUTION



  12.1   Gaming Company will, and the Shareholders agree to procure that Gaming
Company will, with effect from the opening of the Nam Van Casino to the public
(whether fully or partly) repay the Loan Notes, on a monthly basis, in an
aggregate amount (the “Loan Note Repayment”) of US$30 million per annum (to be
split pro rata according to the amount of Loan Notes held by each holder). The
Loan Note Repayment shall be increased to US$50 million per annum with effect
from the repayment in full of the MGM Facility. The Loan Note Repayment shall be
payable in accordance with, and subject to, the following provisions of clauses
12.2 and 12.3.     12.2   The Loan Note Repayment shall only be paid to the
extent permitted by third party financing and after, and shall be subordinated
to (i) any repayments due in respect of any third party financing of Gaming
Company and any of its subsidiaries; and (ii) any interest due on any sums drawn
down under the MGM Facility from time to time, but shall be paid before, and in
priority to, any repayments due in respect of any financing of Gaming Company
and any of its subsidiaries (other than the Loan Notes) from PH, PHCO Group and
MGM Group (including, for the avoidance of doubt, any capital repayments due
under the MGM Facility Agreement).     12.3   The Loan Note Repayment shall be
paid in equal monthly instalments until the Loan Notes have been redeemed in
full. The Loan Note Repayment shall be made out of available cash (taking into
account the projected revenue and cash requirements of Gaming Company and its
subsidiaries as reflected in the current budget and operating results). Any
shortfall shall be made up as soon as practicable thereafter.     12.4   Gaming
Company will, and the Shareholders agree to procure, by means of a proper
resolution taken in accordance with applicable law and the Articles, that Gaming
Company will, with effect from the repayment in full of the Loan Notes, pay to
the Shareholders (or, as applicable, each of their respective successors), on a
monthly basis, an aggregate advance

16



--------------------------------------------------------------------------------



 



      dividend amount (the “Special Distribution”) of US$30 million per annum
(to be split between the Shareholders according to their respective percentage
shareholdings in Gaming Company). The Special Distribution shall be increased to
US$50 million per annum with effect from the repayment in full of the MGM
Facility. The Special Distribution shall be payable in accordance with, and
subject to, the following provisions of clauses 12.5 and 12.6 (inclusive).



  12.5   The Special Distribution shall only be paid to the extent permitted by
third party financing and after, and shall be subordinated to (i) any repayments
due in respect of any third party financing of Gaming Company and any of its
subsidiaries; and (ii) any interest due on any sums drawn down under the MGM
Facility from time to time, but shall be paid before, and in priority to, any
repayments due in respect of any financing of Gaming Company and any of its
subsidiaries from PH, PHCO Group and MGM Group (including, for the avoidance of
doubt, any capital repayments due under the MGM Facility Agreement).     12.6  
The Special Distribution shall, subject to available profits and available cash
(taking into account the projected revenue and cash requirements of Gaming
Company and its subsidiaries as reflected in the current budget and operating
results), be paid in equal monthly instalments, with any shortfall to be made up
(again subject to available profits and available cash) as soon as practicable
thereafter.



13.   STATEMENT OF CERTAIN BASIC POLICIES



  13.1   It is the policy of the Shareholders and each Company that Gaming
Company will pay to its Shareholders the maximum permissible dividends after
taking into account restrictions, if any, imposed by applicable law, and/or
lenders and the reasonable capital requirements of the Business, as determined
by the Board.     13.2   All agreements between Gaming Company, or any of its
subsidiaries, and any parties that are related to or affiliated with any
Shareholder shall be at arms length, on commercially reasonable terms, and
subject to the approval of the Board.



14.   DISPOSAL OR CHARGING OF THE SHARES



  14.1   Subject to clause 14.2 below, the Shareholders covenant with each other
that they shall not, except with the prior written consents of the Principal
Shareholders and in accordance with Macau law and the terms of the
Subconcession, create or permit to subsist any Encumbrance on or over, or
dispose of any interest in, all or any of the Shares held by them (otherwise
than by a transfer of such Shares in accordance with this Agreement and the
provisions of the Articles), and shall procure that Gaming Company and its
subsidiaries shall not, except with the prior written consents of the Principal
Shareholders, create or permit to subsist any Encumbrance on or over, or dispose
of any interest in, all or any shares in any subsidiary company (otherwise than
by a transfer of such shares in accordance with this Agreement and the
provisions of the relevant company’s articles of association).     14.2  
Without prejudice to any restrictions that may be imposed by the government of
Macau S.A.R. or under the terms of the Subconcession, nothing in this clause 14
or in clause 16 shall operate to restrict or prevent any of the Shareholders
from pledging their Shares (as to the Ordinary Shares, in whole but not in part
only) to any third party bank or financial institution, provided that in the
event that such pledged Shares are Ordinary Shares and such third party bank or
financial institution takes ownership of such Ordinary Shares pursuant to
enforcement of such pledge then such Ordinary Shares shall immediately cease to
have any voting rights the relevant third party bank or financial institution
shall in addition have no

17



--------------------------------------------------------------------------------



 



      greater rights as a shareholder than those that would be vested in PH or
MGM following implementation of clause 21.3 or 24.3, as the case may be, and and
further provided that at such time as ownership of such Ordinary Shares is
returned to the Shareholder which is the pledgor, such Ordinary Shares shall
immediately rank pari passu with the other Ordinary Shares (including as to
voting rights) as if the original change of ownership of the Ordinary Shares had
not occurred.



15.   ISSUE OF SHARES       If the Principal Shareholders, or a majority of each
of the “A” Directors and “B” Directors, agree that Gaming Company shall issue
any Shares in accordance with clause 8.12, such an issue shall be regulated in
accordance with the provisions set out in the Articles.   16.   TRANSFER OF
SHARES AND PHCO SHARES AND PH INCAPACITY



  16.1   Subject to the provisions of clauses 14.2, 16.2, 16.3 and 16.7 below,
each Shareholder covenants with the others that it will not (without the written
consents of the Principal Shareholders and the government of Macau S.A.R.)
transfer, assign or deal with Shares otherwise than in accordance with this
Agreement and the Articles. Any purported transfer of Shares in contravention of
this clause 16 shall be void and of no force or effect and Gaming Company shall
have no obligation whatsoever to register or recognize any such purported
transfer.     16.2   PHCO may, with the written consent of MGM (such consent not
to be unreasonably withheld or delayed) and the government of Macau S.A.R.,
transfer its Shares to any member of PHCO Group and MGM may, with the written
consent of PH (such consent not to be unreasonably withheld or delayed) and the
government of Macau S.A.R., transfer its Shares to any member of MGM Group,
provided in each case that:



      such transferee of Shares shall have signed a Deed of Adherence; and    
    if a transferee of Shares under this clause 16.2 ceases to be a Group
Company of MGM or PHCO, as the case may be, the relevant transferor shall notify
the Directors in writing that such event has occurred and (unless the relevant
Shares are thereupon transferred, with the written consent of the government of
Macau S.A.R., to another Group Company of MGM or PHCO, as the case may be) shall
procure the immediate transfer of the relevant Shares back to MGM or PHCO, as
the case may be.



  16.3   PH may, with the written consent of MGM (such consent not to be
unreasonably withheld or delayed) and the government of Macau S.A.R., transfer
her Shares to any company controlled by PH provided that:



      such transferee of Shares shall have signed a Deed of Adherence; and    
    if a transferee of Shares under this clause 16.3 ceases to be controlled by
PH, PH shall notify the Directors in writing that such event has occurred and
(unless the Shares are transferred, with the written consent of the government
of Macau S.A.R., to another company controlled by PH) shall procure the
immediate transfer of the relevant Shares back to PH.



  16.4   MGM shall procure that, throughout the duration of this Agreement, any
holder of Shares originally issued to MGM and any holder of Shares subsequently
issued to any MGM Group

18



--------------------------------------------------------------------------------



 



      Member is a direct or indirect subsidiary of MGM MIRAGE and that MGM
MIRAGE shall at all times, and whether or not through subsidiary companies, also
retain management control over each holder of such Shares.



  16.5   Any disposal or transfer of any interest in any company holding any
Shares shall be subject to the applicable provisions of this clause 16, the
prior written approval of the government of Macau S.A.R. and the provisions of
clause 25.     16.6   PHCO shall procure that, throughout the duration of this
Agreement:



      MGM shall be entitled, on reasonable notice in writing, to require PHCO to
disclose to it the names of all beneficial owners of PHCO Shares;         PHCO
Shares are not sold, transferred or otherwise disposed of to any party that is
not either a relative, whether by affinity or consanguinity, of PH or a trustee,
acting in his capacity as such, of a trust of which PH and/or any such relative
is a beneficiary or, in the case of a discretionary trust, is a discretionary
object.



  16.7   In the event of the death or permanent incapacity of PH, the Shares
held by PH shall, within 30 days of the occurrence of such event, be transferred
to the nominated successor of PH previously approved in writing by MGM for such
purpose or, in the event that no such successor has been so nominated and
approved, the following provisions of this clause 16.7 shall apply:



      the Shares shall, subject to the prior written approval of the government
of Macau S.A.R., be transferred to the “A” Director who is the closest relative
of PH;         if the person specified in clause 16.7.1 above refuses to accept
the Shares or is not approved by the government of Macau S.A.R., such Shares
shall, subject to the prior written approval of the government of Macau S.A.R.,
be transferred to either of the remaining “A” Directors (as PH’s estate may
elect) pending direction of onward transfer to a person or entity that is
acceptable to MGM and the government of Macau S.A.R. and not objected to by any
MGM Regulator as a holder of Shares;         in the event that no “A” Director
accepts a transfer of such Shares then management control of Gaming Company
shall revert entirely to MGM pending the transfer of such Shares to a party that
is acceptable to MGM and the government of Macau S.A.R. and not objected to by
any MGM Regulator as a holder of such Shares.



17.   EXERCISE OF VOTING RIGHTS       Each of the Shareholders undertakes with
the others to exercise all voting rights and powers of control available to them
in relation to Gaming Company so as to:



  17.1   give full effect to the terms and conditions of this Agreement; and    
17.2   promote the Business and the interests of Gaming Company and each of its
subsidiaries in the exercise of such Shareholder’s business judgment, provided
however that in exercising its voting rights and powers of control, such
Shareholder shall be entitled to take into account its own interests which may
be separate and distinct from, or potentially in conflict with, those of Gaming
Company or any of its subsidiaries.

19



--------------------------------------------------------------------------------



 



18.   [NOT USED]   19.   MGM REGULATORY MATTERS       The Shareholders
acknowledge and agree that each of the provisions set out below is subject to
compliance with the provisions of Macau law and to the ultimate discretion of
the government of Macau S.A.R. and that the Shareholders will at all times
adhere to the requirements of the government of Macau S.A.R. in relation to the
application and implementation of any of the following provisions of this clause
19.



  19.1   Each Shareholder acknowledges that MGM Group is engaged in businesses
that are or may be subject to, and exist because of, privileged licenses issued
by MGM Regulators. If:



      any member of MGM Group is directed in writing by any MGM Regulator (an
“MGM Sale Direction”) to sell its Shares; or         any member of MGM Group
receives notice in writing from any MGM Regulator (an “MGM Regulatory Warning”)
that (i) any officer, director or employee of Gaming Company or any Group
Company of Gaming Company, or (ii) any member of PHCO Group, or (iii) any
shareholder of any such member (including PHCO), or (iv) any officer, director
or key employee of any such member or shareholder, or (v) any “A” Director is
(a) a person who is deemed by such MGM Regulator to be an unsuitable person for
any member of MGM Group to maintain a continuing business relationship with; or
(b) engaged in, or is about to be engaged in, any activity which such MGM
Regulator considers would, if continued or undertaken by such party, as the case
may be, result in the issue of an MGM Sale Direction by such MGM Regulator,



      then the following provisions of this clause 19 will apply.     19.2   As
soon as practicable (and in any event within 3 Business Days) following the
receipt by any member of MGM Group of an MGM Sale Direction or MGM Regulatory
Warning, MGM shall notify the government of Macau S.A.R., PH and PHCO of such
receipt and provide each of the government of Macau S.A.R., PH and PHCO with a
copy of the relevant MGM Sale Direction or MGM Regulatory Warning, as the case
may be.     19.3   Subject to clauses 19.5 and 19.34 below, if:



      the MGM Sale Direction is issued as a direct result of a deliberate and
wilful act on the part of PH, any “A” Director or any member of PHCO Group, or
any officer, director or shareholder of PHCO or any member of PHCO Group, in the
knowledge that such act would be likely to give rise to the relevant MGM Sale
Direction; or         the relevant party identified in the MGM Regulatory
Warning (a) is deemed unsuitable on the terms outlined in clause 19.1.2(a) above
and that party continues his or her association with Gaming Company, PH or any
member of the PHCO Group; or (b) nonetheless continues or engages in, as the
case may be, the activity which is the subject of the MGM Regulatory Warning
and, as a result, the relevant MGM Regulator issues an MGM Sale Direction,



      then MGM shall have the right to sell all of its Shares (but not some
only) and entire (but not part only) interest in Gaming Company and each of its
subsidiaries (including any Loan Notes, loans or financing provided to Gaming
Company and each of its subsidiaries)

20



--------------------------------------------------------------------------------



 



      (together the “MGM Interests”) in accordance with, and subject always to,
the provisions of clauses 19.4 to 19.17.



  19.4   During the period of 90 days, or such longer period as the government
of Macau S.A.R. may specify, following the delivery to the government of Macau
S.A.R. and PH of the relevant MGM Sale Direction or MGM Regulatory Warning, each
of MGM, PH and PHCO shall co-operate with the government of Macau S.A.R.
(including providing information and copies of documents relating to the
background to, and reasons for, the issue of the relevant MGM Sale Direction or
MGM Regulatory Warning) to the extent reasonably necessary to enable the
government of Macau S.A.R. to understand the background to, and reasons for, the
issue of the relevant MGM Sale Direction or MGM Regulatory Warning.     19.5  
MGM, PH and PHCO shall use all reasonable endeavours to procure the withdrawal
by the relevant MGM Regulator of the MGM Sale Direction or MGM Regulatory
Warning, as the case may be, within the period of 90 days from the end of the
period referred to in clause 19.4 above (the “Notice Period”). The government of
Macau S.A.R. will be consulted on, and kept informed with respect to, any and
all communications with, and representations to, the relevant MGM Regulator.
During the Notice Period, if so requested by the relevant MGM Regulator, PH
shall, to the extent she is able by the exercise of the powers available to her,
(a) procure the removal of the relevant officer, director (other than PH and DH)
or key employee of any such PHCO Group member or any shareholder of any such
member, or (b) any such “A” Director (other than PH and DH), or (c) if such
person is an officer, director or employee of Gaming Company or any Group
Company of Gaming Company, shall join with MGM to remove such person (other than
PH and DH) from such capacity, as the case may be.     19.6   In the event that
the relevant MGM Regulator fails to withdraw the MGM Sale Direction or MGM
Regulatory Warning, as the case may be, within the Notice Period, MGM shall,
within the period of 30 days from the expiry of the Notice Period, notify the
government of Macau S.A.R., PH and PHCO in writing (the “Sale Election Notice”)
as to whether or not it elects to dispose of the MGM Interests. If MGM elects in
the Sale Election Notice to dispose of the MGM Interests, the following
provisions of clauses 19.7 to 19.17 shall apply.     19.7   During the period of
90 days following the receipt by the government of Macau S.A.R. and PH of the
Sale Election Notice (the “Selection Period”), MGM and PH shall co-operate,
together with the government of Macau S.A.R., in identifying not less than three
(3) potential purchasers (the “Potential Purchasers”) of the MGM Interests. The
Potential Purchasers must be acceptable to, and meet all criteria specified by,
the government of Macau S.A.R. During the Selection Period, MGM and PH shall
also seek to agree on the identity of a financial adviser (being (i) an
investment bank of international repute; (ii) independent of both MGM and PH;
and (iii) acceptable to the government of Macau S.A.R.) (the “Financial
Adviser”) to advise on the sale of the MGM Interests through an auction process
involving the Potential Purchasers, such appointment and process to be in
accordance with the following provisions of this clause 19.7:



      the Financial Adviser will be appointed by MGM on terms reasonably
acceptable to PH;         the structure of the auction process (including as to
the number of bid or offer rounds with Potential Purchasers, the required terms
of the bids or offers to be submitted by Potential Purchasers and the operation
of any form of data room, general information access and timing generally) shall
be on terms reasonably acceptable to PH and the government of Macau S.A.R.;

21



--------------------------------------------------------------------------------



 



      copies of all material written communications (including the terms of any
information memorandum or similar document) issued generally to any Potential
Purchasers as part of the auction process shall be made available to PH and the
government of Macau S.A.R.;         PH and the government of Macau S.A.R. shall
be fully involved and informed at all stages of the auction process;        
copies of all bids, submissions and other material correspondence received by or
on behalf of MGM or the Financial Adviser from any of the Potential Purchasers
shall be delivered to PH and the government of Macau S.A.R. as soon as
practicable following their receipt.



  19.8   Within 30 days of completion of the auction process agreed pursuant to
clause 19.7.2 above, MGM shall notify PH and the government of Macau S.A.R. in
writing of the identity of its preferred Potential Purchaser (the “Preferred
Purchaser”) and the cash price at, and other material terms upon, which MGM
would be willing to dispose of to the Preferred Purchaser, and the Preferred
Purchaser willing to purchase from MGM, the MGM Interests (the “Withdrawal
Notice”).     19.9   PH shall be entitled, for the period of 60 days from the
date of receipt by PH and the government of Macau S.A.R. of the Withdrawal
Notice (the “Election Notice Period”), to notify MGM in writing (the “Election
Notice”) of PH’s intention to have PH’s nominated party (being a party approved
by the government of Macau S.A.R. as a holder of Shares) acquire the MGM
Interests (in place of the Preferred Purchaser) on the same terms, mutatis
mutandis, as those disclosed in the Withdrawal Notice and, in which event, MGM
shall procure that such election is fulfilled and complied with and that the
full legal title to, and beneficial ownership of, the MGM Interests is duly
transferred to PH’s nominated party on the same terms, mutatis mutandis, as
those disclosed in the Withdrawal Notice (except that MGM shall not be required
to give any warranties or indemnities except as to title to the MGM Interests
and capacity to sell) and, if not already specified in the Withdrawal Notice,
free from all Encumbrances, within 90 days of the receipt by MGM of the Election
Notice.     19.10   In the event that PH fails to deliver the Election Notice to
MGM within the Election Notice Period, MGM shall be entitled to enter into and
consummate an agreement to sell all (but not some only) of the MGM Interests to
the party disclosed as the Preferred Purchaser in the Withdrawal Notice and on
the terms contained therein provided always that the Preferred Purchaser:



      executes a Deed of Adherence;         acquires the MGM Interests within
90 days from the date of expiry of the Election Notice Period (or such longer
period, not exceeding 180 days in total, as may be reasonably required in order
to obtain any necessary regulatory approvals);and         (before such disposal
is effected) makes a written offer (a “Tag Along Offer”) to PH and PHCO to
purchase all of their respective Shares (but not some only) and entire (but not
part only) interests in Gaming Company and each of its subsidiaries (including
any loans or financing provided to Gaming Company and any of its subsidiaries)
(together the “PH/PHCO Interests”) for the same price and otherwise on the same
terms and conditions (subject to clause 19.14 below) as those applying to the
sale by MGM of the MGM Interests.

22



--------------------------------------------------------------------------------



 



  19.11   Any Tag Along Offer shall specify:



      the price for the PH/PHCO Interests and other principal terms and
conditions of the offer;         the period (being not less than 60 days) for
acceptance by PH and PHCO.



  19.12   PH shall be free to either accept or reject a Tag Along Offer. If,
within the period specified in a Tag Along Offer, PH accepts the offer in
writing then the sale of the PH/PHCO Interests shall proceed at the same time as
the sale of the MGM Interests.     19.13   Any acceptance by PH of a Tag Along
Offer shall be deemed to be acceptance by PHCO also and PHCO hereby appoints PH
as its lawful attorney for the purposes of agreeing to and/or signing any
document that may be necessary for the purposes of effecting a sale of any of
the PH/PHCO Interests pursuant to a Tag Along Offer. Any such acceptance by PH
shall be irrevocable. If the sale of the PH/PHCO Interests precedes the sale of
any of the MGM Interests then no sale of any of the PH/PHCO Interests pursuant
to the acceptance of a Tag Along Offer shall take place unless and until the
sale of the MGM Interests is completed.     19.14   Under no circumstances shall
PH or PHCO be required to give any warranties or indemnities upon a sale of any
of the PH/PHCO Interests except as to title to the PH/PHCO Interests, capacity
to sell and that the PH/PHCO Interests will, at the time of sale, be free from
all Encumbrances.     19.15   PH shall be entitled, prior to the expiry of the
period specified in a Tag Along Offer, to notify MGM and the Preferred Purchaser
of PH’s intention to sell part only of the PH/PHCO Interests (the “Partial Sale
Notice”) and in which event the Tag Along Offer shall apply to only that part of
the PH/PHCO Interests specified in the Partial Sale Notice and the following
provisions shall apply:



      the purchase price payable by the Preferred Purchaser for that part of the
PH/PHCO Interests being sold shall be equal to the purchase price being paid for
the MGM Interests multiplied by the percentage of the total number of Shares
held by PH and PHCO that are being sold; and         in the event that, as a
result of any sale of part of the PH/PHCO Interests, PH and PHCO would between
them hold less than 30% of the entire issued share capital of Gaming Company, PH
shall agree to have no greater or more favourable rights as a shareholder in
Gaming Company than those that would be vested in PH following implementation of
the provisions of clauses 21.3.1 to 21.3.3 (inclusive).



  19.16   In the event that MGM disposes of the MGM Interests as a result of the
application of clause 19.3 then, unless PH and PHCO have also disposed of all of
the PH/PHCO Interests pursuant to a Tag Along Offer, the provisions of this
clause 19.16 shall apply to restrict the carrying on of gaming activities by MGM
Group in Macau S.A.R.:



      MGM shall not, and shall procure that every other member of MGM Group
shall not, directly or indirectly, for a period of two (2) years from the date
of the disposal by MGM of the MGM Interests (the “Restriction Period”) carry on
or be engaged in or be otherwise interested in (including through a management
contract or similar arrangement) any form of casino gaming activity or other
gaming type activity in Macau S.A.R.;

23



--------------------------------------------------------------------------------



 



      MGM shall not, and shall procure that every other member of MGM Group
shall not, for a period of two (2) years from the date of the disposal by MGM of
the MGM Interests solicit or entice away, or endeavour to solicit or entice
away, from Gaming Company or any of its subsidiaries any person employed or
retained by any of such companies, at the time of disposal of the MGM Interests,
in any senior executive, technical, operational or sales capacity (other than
any such persons who were at such time employees of the MGM Group and seconded
to any of such companies);         MGM shall not, and shall procure that every
other member of MGM Group shall not, for a period of two (2) years from the date
of the disposal by MGM of the MGM Interests employ or retain on any form of
consultancy or similar arrangement any person employed or retained by Gaming
Company or any of its subsidiaries, at the time of disposal of the MGM
Interests, in any senior executive, technical, operational or sales capacity
(other than any such persons who were at such time employees of the MGM Group
and seconded to any of such companies) provided always that this clause 19.16.3
shall not restrict any member of MGM Group from employing or retaining any such
person if that person has been dismissed by Gaming Company during such period
and PH consents (such consent not to be unreasonably withheld or delayed);    
    the provisions of clause 19.16 above shall not (a) apply to prevent MGM or
any member of MGM Group from acquiring a then existing gaming operation in Macau
S.A.R. within the Restriction Period if, prior to disposing of the MGM
Interests, MGM Group has publicly challenged the issue by the MGM Regulator of
the relevant MGM Sale Direction or MGM Regulatory Warning, as the case may be,
including pursuing court proceedings and the relevant MGM Regulator has
nevertheless failed to withdraw the MGM Sale Direction or MGM Regulatory
Warning, as the case may be; or (b) require MGM or any member of the MGM Group
to dispose of any other interest or participation in a Macau S.A.R. casino
gaming activity or other gaming type activity that it is permitted to hold or
engage in pursuant to the terms of this Agreement; or (c) restrict MGM or any
member of MGM Group from conducting customary marketing activities for its
operations outside of Macau S.A.R..



  19.17   MGM agrees that the restrictions contained in clause 19.16 above are
reasonable for the protection of the value of the Business. Each of sub-clauses
19.16.1 to 19.16.4 (inclusive) shall constitute a separate and independent
provision of this Agreement for the purposes of clause 38.     19.18   Subject
to clause 19.34 below, if the MGM Sale Direction is issued otherwise than in the
circumstances contemplated by clause 19.3 above, then MGM shall have the right
to sell, and PH shall have the right to purchase, the MGM Interests in
accordance with, and subject always to, the provisions of clauses 19.19 to
19.33.     19.19   During the period of 90 days, or such longer period as the
government of Macau S.A.R. may specify, following the delivery to the government
of Macau S.A.R. and PH of the relevant MGM Sale Direction or MGM Regulatory
Warning, each of MGM, PH and PHCO shall co-operate with the government of Macau
S.A.R. (including providing information and copies of documents relating to the
background to, and reasons for, the issue of the relevant MGM Sale Direction or
MGM Regulatory Warning) to the extent reasonably necessary to enable the
government of Macau S.A.R. to understand the background to, and reasons for, the
issue of the relevant MGM Sale Direction or MGM Regulatory Warning.

24



--------------------------------------------------------------------------------



 



  19.20   MGM, PH and PHCO shall use all reasonable endeavours to procure the
withdrawal by the relevant MGM Regulator of the MGM Sale Direction or MGM
Regulatory Warning, as the case may be, within the period of 90 days from the
end of the period referred to in clause 19.19 above (the “Notice Period”). The
government of Macau S.A.R. will be consulted on, and kept informed with respect
to, any and all communications with, and representations to, the relevant MGM
Regulator.     19.21   In the event that the relevant MGM Regulator fails to
withdraw the MGM Sale Direction or MGM Regulatory Warning, as the case may be,
within the Notice Period, MGM shall, within the period of 30 days from the
expiry of the Notice Period, notify the government of Macau S.A.R., PH and PHCO
in writing (the “Sale Election Notice”) as to whether or not it elects to
dispose of the MGM Interests. If MGM elects to dispose of the MGM Interests, the
following provisions of clauses 19.22 to 19.33 shall apply.     19.22   During
the period of 90 days following the receipt by the government of Macau S.A.R.
and PH of the Sale Election Notice (the “Selection Period”), MGM and PH shall
co-operate, together with the government of Macau S.A.R., in identifying not
less than three (3) potential purchasers (the “Potential Purchasers”) of the MGM
Interests. The Potential Purchasers must be acceptable to PH and the government
of Macau S.A.R., and must meet all criteria specified by the government of Macau
S.A.R. During the Selection Period, MGM and PH shall also seek to agree on the
identity of a financial adviser (being (i) an investment bank of international
repute; (ii) independent of both MGM and PH; and (iii) acceptable to the
government of Macau S.A.R.) (the “Financial Adviser”) to advise on the sale of
the MGM Interests through an auction process involving the Potential Purchasers,
such appointment and process to be in accordance with the following provisions
of this clause 19.22:



      the Financial Adviser will be appointed by MGM on terms reasonably
acceptable to PH;         the Potential Purchasers will be required to agree in
writing (on terms reasonably acceptable to PH), and the auction will be marketed
on such basis (including explicitly in any information memorandum or similar
materials issued to Potential Purchasers), that it will have no greater or more
favourable rights as a shareholder in Gaming Company than those that would be
vested in MGM following implementation of the provisions of clauses 24.3.1 to
24.3.3 (inclusive);         the Potential Purchasers will be invited to confirm
if they would prefer to purchase all, or part only (as contemplated by clause
19.31), of the MGM Interests;         the structure of the auction process
(including as to the number of bid or offer rounds by Potential Purchasers, the
required terms of the bids or offers to be submitted with Potential Purchasers
and the operation of any form of data room, general information access and
timing generally) shall be on terms reasonably acceptable to PH and the
government of Macau S.A.R.;         all material communications (including the
terms of any information memorandum or similar document) issued to any Potential
Purchasers as part of the auction process shall be in a form that is reasonably
acceptable to PH and the government of Macau S.A.R.;         PH and the
government of Macau S.A.R. shall be fully involved at all stages of the auction
process and shall be kept informed with respect to all discussions and

25



--------------------------------------------------------------------------------



 



      meetings between MGM or the Financial Adviser and any of the Potential
Purchasers or any of their respective representative or advisers;



      copies of all bids, submissions and other material correspondence received
by or on behalf of MGM or the Financial Adviser from any of the Potential
Purchasers shall be delivered to PH and the government of Macau S.A.R. as soon
as practicable following their receipt.



  19.23   Within 30 days of completion of the auction process agreed pursuant to
clause 19.22.4 above, MGM shall notify PH and the government of Macau S.A.R. in
writing of the identity of its preferred Potential Purchaser (the “Preferred
Purchaser”) and the cash price at, and other material terms upon, which MGM
would be willing to dispose of to the Preferred Purchaser, and the Preferred
Purchaser willing to purchase from MGM, the MGM Interests (or relevant part in
event that clause 19.31 applies) (the “Withdrawal Notice”).     19.24   PH shall
be entitled, for the period of 60 days from the date of receipt by PH and the
government of Macau S.A.R. of the Withdrawal Notice (the “Election Notice
Period”), to notify MGM in writing (the “Election Notice”) of PH’s intention to
have PH’s nominated party (being a party approved by the government of Macau
S.A.R. as a holder of Shares) acquire all of the MGM Interests (in place of the
Preferred Purchaser) on the same terms, mutatis mutandis, as those disclosed in
the Withdrawal Notice and, in which event, MGM shall procure that such election
is fulfilled and complied with and that the full legal title to, and beneficial
ownership of, all of the MGM Interests is duly transferred to PH’s nominated
party on the same terms, mutatis mutandis, as those disclosed in the Withdrawal
Notice (except that MGM shall not be required to give any warranties or
indemnities except as to title to the MGM Interests, capacity to sell and that
the MGM Interests will, at the time of sale, be free from Encumbrances) and, if
not already specified in the Withdrawal Notice, free from all Encumbrances,
within 90 days of the receipt by MGM of the Election Notice.     19.25   In the
event that PH fails to deliver the Election Notice to MGM within the Election
Notice Period, MGM shall be entitled to enter into and consummate an agreement
to sell all (but not, subject to clause 19.31, some only) of the MGM Interests
to the party disclosed as the Preferred Purchaser in the Withdrawal Notice and
on the terms contained therein provided always that the Preferred Purchaser:



      executes a Deed of Adherence;         acquires the MGM Interests within
90 days from the date of expiry of the Election Notice Period (or such longer
period, not exceeding 180 days in total, as may be reasonably required in order
to obtain any necessary regulatory approvals); and         (before such disposal
is effected) the proposed purchaser makes a written offer (a “Tag Along Offer”)
to PH and PHCO to purchase the PH/PHCO Interests for the same price and
otherwise on the same terms and conditions (subject to clause 19.29 below) as
those applying to the sale by MGM of the MGM Interests.



  19.26   Any Tag Along Offer shall specify:



      the price for the PH/PHCO Interests and other principal terms and
conditions of the offer;         the period (being not less than 60 days) for
acceptance by PH and PHCO.

26



--------------------------------------------------------------------------------



 



  19.27   PH shall be free to either accept or reject a Tag Along Offer. If,
within the period specified in a Tag Along Offer, PH accepts the offer in
writing then the sale of the PH/PHCO Interests shall proceed at the same time as
the sale of the MGM Interests.     19.28   Any acceptance by PH of a Tag Along
Offer shall be deemed to be acceptance by PHCO also and PHCO hereby appoints PH
as its lawful attorney for the purposes of agreeing and/or signing any document
that may be necessary for the purposes of effecting a sale of any of the PH/PHCO
Interests pursuant to a Tag Along Offer. Any such acceptance by PH shall be
irrevocable. If the sale of any of the PH/PHCO Interests precedes the sale of
the MGM Interests then no sale of any of the PH/PHCO Interests pursuant to the
acceptance of a Tag Along Offer shall take place unless and until the sale of
the MGM Interests is completed.     19.29   Under no circumstances shall PH or
PHCO be required to give any warranties or indemnities upon a sale of any of the
PH/PHCO Interests except as to title to the PH/PHCO Interests, capacity to sell
and that the PH/PHCO Interests will, at the time of sale, be free from all
Encumbrances.     19.30   PH shall be entitled, prior to the expiry of the
period specified in a Tag Along Offer, to notify MGM and the Preferred Purchaser
of PH’s intention to sell part only of the PH/PHCO Interests (the “Partial Sale
Notice”) and in which event the Tag Along Offer shall apply to only that part of
the PH/PHCO Interests specified in the Partial Sale Notice and the following
provisions shall apply:



      the purchase price payable by the Preferred Purchaser for that part of the
PH/PHCO Interests being sold shall be equal to the purchase price being paid for
the MGM Interests multiplied by the percentage of the total number of Shares
held by PH and PHCO that are being sold; and         in the event that, as a
result of any sale of part of the PH/PHCO Interests, PH and PHCO would between
them hold less than 30% of the entire issued share capital of Gaming Company, PH
shall agree to have no greater or more favourable rights as a shareholder in
Gaming Company than those that would be vested in PH following implementation of
the provisions of clauses 21.3.1 to 21.3.3 (inclusive).



  19.31   In the event that:



      PH fails to accept a Tag Along Offer (in whole or in part) within the
period specified in clause 19.26.2; and         the Preferred Purchaser notifies
MGM and PH in writing (the “Part Purchase Notice”), within 14 days from the
expiry of the period specified in clause 19.26.2, that it would prefer to
purchase part only of the MGM Interests,         then MGM shall be entitled to
require PH, by notice in writing to that effect (the “Remaining Interest
Notice”) within 14 days of the receipt by MGM and PH of the Part Purchase
Notice, to procure the purchase of that portion of the MGM Interests that the
Preferred Purchaser is unwilling to purchase (the “Remaining Interest”) subject
always to the following conditions:



  (a)   the Preferred Purchaser must purchase at least such portion of the MGM
Interests as shall result in the Preferred Purchaser holding not less than 30%
of the entire issued share capital of Gaming Company following such purchase;

27



--------------------------------------------------------------------------------



 



  (b)   the government of Macau S.A.R. must approve the party procured by PH to
purchase the Remaining Interest;     (c)   the purchase price payable for the
Remaining Interest shall be calculated on an identical basis to that used to
calculate the purchase price for the portion of the MGM Interests to be
purchased by the Preferred Purchaser;     (d)   the proportion of debt comprised
in the Remaining Interest and that portion of the MGM Interests to be purchased
by the Preferred Purchaser shall be pro rated according to the percentage of
Shares comprised in each;     (e)   MGM shall be required to give equivalent
contractual protections to the purchaser of the Remaining Interest as it shall
have agreed in respect of the sale of that portion of the MGM Interests to be
acquired by the Preferred Purchaser;     (f)   PH shall not be required to
procure the purchase of the Remaining Interest unless and until the purchase by
the Preferred Purchaser has been completed in all respects;     (g)   the
purchase of the Remaining Interest shall be completed within 90 days of the
delivery to PH of the Remaining Interest Notice (or such longer period, not
exceeding 180 days in total, as may be reasonably required in order to obtain
any necessary regulatory approvals).



  19.32   In the event that MGM disposes of the MGM Interests as a result of the
application of clause 19.18 then, unless PH and PHCO have also disposed of all
of the PH/PHCO Interests pursuant to a Tag Along Offer, the provisions of this
clause 19.32 shall apply to restrict the carrying on of gaming activities by MGM
Group in Macau S.A.R.:



      MGM shall not, and shall procure that every other member of MGM Group
shall not, for a period of four (4) years from the date of the disposal by MGM
of the MGM Interests carry on or be engaged in or be otherwise interested in
(including through a management contract or similar arrangement) any form of
casino gaming activity or other gaming type activity in Macau S.A.R.;        
MGM shall not, and shall procure that every other member of MGM Group shall not,
for a period of two (2) years from the date of the disposal by MGM of the MGM
Interests take any steps to apply for or otherwise procure or seek the benefit
of any Casino Opportunity in Macau S.A.R.;         MGM shall not, and shall
procure that every other member of MGM Group shall not, for a period of four
(4) years from the date of the disposal by MGM of the MGM Interests solicit or
entice away, or endeavour to solicit or entice away, from Gaming Company or any
of its subsidiaries any person employed or retained by any of such companies, at
the time of disposal of the MGM Interests, in any senior executive, technical,
operational or sales capacity (other than any such persons who were at such time
employees of the MGM Group and seconded to any of such companies);         MGM
shall not, and shall procure that every other member of MGM Group shall not, for
a period of four (4) years from the date of the disposal by MGM of the

28



--------------------------------------------------------------------------------



 



      MGM Interests employ or retain on any form of consultancy or similar
arrangement any person employed or retained by Gaming Company or any of its
subsidiaries, at the time of disposal of the MGM Interests, in any senior
executive, technical, operational or sales capacity (other than any such persons
who were at such time employees of the MGM Group and seconded to any of such
companies) provided always that this clause 19.32.4 shall not restrict any
member of MGM Group from employing or retaining any such person if that person
has been dismissed by Gaming Company during such period and PH consents (such
consent not to be unreasonably withheld or delayed);



      the provisions of clause 19.32 above shall not (a) require MGM or any
member of the MGM Group to dispose of any other interest or participation in a
Macau S.A.R. casino gaming activity or other gaming type activity that it is
permitted to hold or engage in pursuant to the terms of this Agreement; or
(b) restrict MGM or any member of MGM Group from conducting customary marketing
activities for its operations outside of Macau S.A.R..



  19.33   MGM agrees that the restrictions contained in clause 19.32 above are
reasonable for the protection of the value of the Business. Each of sub-clauses
19.32.1 to 19.32.5 (inclusive) shall constitute a separate and independent
provision of this Agreement for the purposes of clause 38.     19.34  
Notwithstanding the provisions of clauses 19.1 to 19.33 above, if the reason for
the issue of the MGM Sale Direction or MGM Regulatory Warning is PH acquiring,
directly or indirectly, control of SJM as contemplated by clause 21 then the
parties agree that the provisions of clause 21 shall apply to determine the
resolution of the matter concerned and the provisions of clauses 19.1 to 19.33
above shall not apply.     19.35   In the event that a sale of the MGM Interests
is effected pursuant to clause 19.18 and, at the time of such sale, clause 21.3
has already been invoked then concurrently with completion of such sale PH shall
(and the Shares held by her shall) immediately have all rights and benefits
accrued and applying under this Agreement immediately prior to such clause
having been invoked.



20.   MACAU REGULATOR ISSUE       The Shareholders acknowledge and agree that
each of the provisions outlined below is subject to compliance with the
provisions of Macau law and to the ultimate discretion of the government of
Macau S.A.R. and that the Shareholders will at all times adhere to the
requirements of the government of Macau S.A.R. in relation to the application
and implementation of any of the following provisions of this clause 20.



  20.1   Each Shareholder acknowledges that the Subconcession is issued with the
express consent of the government of Macau S.A.R. If any member of MGM Group is
directed in writing by the government of Macau S.A.R. (a “Macau Sale Direction”)
to sell its Shares then the following provisions of clauses 20.2 to 20.15 shall
apply.     20.2   MGM, PH and PHCO shall use all reasonable endeavours to
procure the withdrawal by the government of Macau S.A.R. of the Macau Sale
Direction within the period of 90 days from the date of receipt by PH and PHCO
of the same from MGM (the “Notice Period”).     20.3   In the event that the
government of Macau S.A.R. fails to withdraw the Macau Sale Direction within the
Notice Period, MGM shall, within the period of 30 days from the expiry of the

29



--------------------------------------------------------------------------------



 



      Notice Period, notify the government of Macau S.A.R., PH and PHCO in
writing (the “Sale Election Notice”) as to whether or not it elects to dispose
of the MGM Interests. If MGM elects to dispose of the MGM Interests, the
following provisions of clauses 20.4 to 20.15 shall apply.



  20.4   During the period of 90 days following the receipt by the government of
Macau S.A.R. and PH of the Sale Election Notice (the “Selection Period”), MGM
and PH shall co-operate, together with the government of Macau S.A.R., in
identifying not less than three (3) potential purchasers (the “Potential
Purchasers”) of the MGM Interests. The Potential Purchasers must be acceptable
to PH and the government of Macau S.A.R., and must meet all criteria specified
by the government of Macau S.A.R. During the Selection Period, MGM and PH shall
also seek to agree on the identity of a financial adviser (being (i) an
investment bank of international repute; (ii) independent of both MGM and PH;
and (iii) acceptable to the government of Macau S.A.R.) (the “Financial
Adviser”) to advise on the sale of the MGM Interests through an auction process
involving the Potential Purchasers, such appointment and process to be in
accordance with the following provisions of this clause 20.4:



      the Financial Adviser will be appointed by MGM on terms reasonably
acceptable to PH;         the Potential Purchasers will be required to agree in
writing (on terms reasonably acceptable to PH), and the auction will be marketed
on such basis (including explicitly in any information memorandum or similar
materials issued to Potential Purchasers), that it will have no greater or more
favourable rights as a shareholder in Gaming Company than those that would be
vested in MGM following implementation of the provisions of clauses 24.3.1 to
24.3.3 (inclusive);         the Potential Purchasers will be invited to confirm
if they would prefer to purchase all, or part only (as contemplated by clause
20.13), of the MGM Interests;         the structure of the auction process
(including as to the number of bid or offer rounds with Potential Purchasers,
the required terms of the bids or offers to be submitted by Potential Purchasers
and the operation of any form of data room, general information access and
timing generally) shall be on terms reasonably acceptable to PH and the
government of Macau S.A.R.;         all material communications (including the
terms of any information memorandum or similar document) issued to any Potential
Purchasers as part of the auction process shall be in a form that is reasonably
acceptable to PH and the government of Macau S.A.R.;         PH and the
government of Macau S.A.R. shall be fully involved at all stages of the auction
process and shall be kept informed with respect to all discussions and meetings
between MGM or the Financial Adviser and any of the Potential Purchasers or any
of their respective representatives or advisers;         copies of all bids,
submissions and other material correspondence received by or on behalf of MGM or
the Financial Adviser from any of the Potential Purchasers shall be delivered to
PH and the government of Macau S.A.R. as soon as practicable following their
receipt.



  20.5   Within 30 days of completion of the auction process agreed pursuant to
clause 20.4.4 above, MGM shall notify PH and the government of Macau S.A.R. in
writing of the identity of its

30



--------------------------------------------------------------------------------



 



      preferred Potential Purchaser (the “Preferred Purchaser”) and the cash
price at, and other material terms upon, which MGM would be willing to dispose
of to the Preferred Purchaser, and the Preferred Purchaser willing to purchase
from MGM, the MGM Interests (or relevant part in the event that clause 20.13
applies) (the “Withdrawal Notice”).



  20.6   PH shall be entitled, for the period of 60 days from the date of
receipt by PH and the government of Macau S.A.R. of the Withdrawal Notice (the
“Election Notice Period”), to notify MGM in writing (the “Election Notice”) of
PH’s intention to have PH’s nominated party (being a party approved by the
government of Macau S.A.R. as a holder of Shares) acquire all of the MGM
Interests (in place of the Preferred Purchaser) on the same terms, mutatis
mutandis, as those disclosed in the Withdrawal Notice and, in which event, MGM
shall procure that such election is fulfilled and complied with and that the
full legal title to, and beneficial ownership of, all of the MGM Interests is
duly transferred to PH’s nominated party on the same terms, mutatis mutandis, as
those disclosed in the Withdrawal Notice (except that MGM shall not be required
to give any warranties or indemnities except as to title to the MGM interests,
capacity to sell and that the MGM Interests will, at the time of sale, be free
from all Encumbrances) and, if not already specified in the Withdrawal Notice,
free from all Encumbrances, within 90 days of the receipt by MGM of the Election
Notice.     20.7   In the event that PH fails to deliver the Election Notice to
MGM within the Election Notice Period, MGM shall be entitled to enter into and
consummate an agreement to sell all (but not, subject to clause 20.13, some
only) of the MGM Interests to the party disclosed as the Preferred Purchaser in
the Withdrawal Notice and on the terms contained therein provided always that
the Preferred Purchaser:



      executes a Deed of Adherence;         acquires the MGM Interests within
90 days from the date of expiry of the Election Notice Period (or such longer
period, not exceeding 180 days in total, as may be reasonably required in order
to obtain any necessary regulatory approvals); and         (before such disposal
is effected) makes a written offer (a “Tag Along Offer”) to PH and PHCO to
purchase the PH/PHCO Interests for the same price and otherwise on the same
terms and conditions (subject to clause 20.11 below) as those applying to the
sale by MGM of the MGM Interests.



  20.8   Any Tag Along Offer shall specify:



      the price for the PH/PHCO Interests and other principal terms and
conditions of the offer;         the period (being not less than 60 days) for
acceptance by PH and PHCO.



  20.9   PH shall be free to either accept or reject a Tag Along Offer. If,
within the period specified in a Tag Along Offer, PH accepts the offer in
writing then the sale of the PH/PHCO Interests shall proceed at the same time as
the sale of the MGM Interests.     20.10   Any acceptance by PH of a Tag Along
Offer shall be deemed to be acceptance by PHCO also and PHCO hereby appoints PH
as its lawful attorney for the purposes of agreeing and/or signing any document
that may be necessary for the purposes of effecting a sale of any of the PH/PHCO
Interests pursuant to a Tag Along Offer. Any such acceptance by PH shall be
irrevocable. If the sale of any of the PH/PHCO Interests precedes the sale of
the MGM

31



--------------------------------------------------------------------------------



 



      Interests then no sale of any of the PH/PHCO Interests pursuant to the
acceptance of a Tag Along Offer shall take place unless and until the sale of
the MGM Interests is completed.



  20.11   Under no circumstances shall PH or PHCO be required to give any
warranties or indemnities upon a sale of any of the PH/PHCO Interests except as
to title to the PH/PHCO Interests, capacity to sell and that the PH/PHCO
Interests will, at the time of sale, be free from all Encumbrances.     20.12  
PH shall be entitled, prior to the expiry of the period specified in a Tag Along
Offer, to notify MGM and the Preferred Purchaser of PH’s intention to sell part
only of the PH/PHCO Interests (the “Partial Sale Notice”) and in which event the
Tag Along Offer shall apply to only that part of the PH/PHCO Interests specified
in the Partial Sale Notice and the following provisions shall apply:



      the purchase price payable by the Preferred Purchaser for that part of the
PH/PHCO Interests being sold shall be equal to the purchase price being paid for
the MGM Interests multiplied by the percentage of the total number of Shares
held by PH and PHCO that are being sold; and         in the event that, as a
result of any sale of part of the PH/PHCO Interests, PH and PHCO would between
them hold less than 30% of the entire issued share capital of Gaming Company, PH
shall agree to have no greater or more favourable rights as a shareholder in
Gaming Company than those that would be vested in PH following implementation of
the provisions of clauses 21.3.1 to 21.3.3 (inclusive).



  20.13   In the event that:



      PH fails to accept a Tag Along Offer (in whole or in part) within the
period specified in clause 20.8.2; and         the Preferred Purchaser notifies
MGM and PH in writing (the “Part Purchase Notice”), within 14 days from the
expiry of the period specified in clause 20.8.2, that it would prefer to
purchase part only of the MGM Interests,         then MGM shall be entitled to
require PH, by notice in writing to that effect (the “Remaining Interest
Notice”) within 14 days of the receipt by MGM and PH of the Part Purchase
Notice, to procure the purchase of that portion of the MGM Interests that the
Preferred Purchaser is unwilling to purchase (the “Remaining Interest”) subject
always to the following conditions:



  (a)   the Preferred Purchaser must purchase at least such portion of the MGM
Interests as shall result in the Preferred Purchaser holding not less than 30%
of the entire issued share capital of Gaming Company following such purchase;  
  (b)   the government of Macau S.A.R. must approve the party procured by PH to
purchase the Remaining Interest;     (c)   the purchase price payable for the
Remaining Interest shall be calculated on an identical basis to that used to
calculate the purchase price for the portion of the MGM Interests to be
purchased by the Preferred Purchaser;

32



--------------------------------------------------------------------------------



 



  (d)   the proportion of debt comprised in the Remaining Interest and that
portion of the MGM Interests to be purchased by the Preferred Purchaser shall be
pro rated according to the percentage of Shares comprised in each;     (e)   MGM
shall be required to give equivalent contractual protections to the purchaser of
the Remaining Interest as it shall have agreed in respect of the sale of that
portion of the MGM Interests to be acquired by the Preferred Purchaser;    
(f)   PH shall not be required to procure the purchase of the Remaining Interest
unless and until the purchase by the Preferred Purchaser has been completed in
all respects;     (g)   the purchase of the Remaining Interest shall be
completed within 90 days of the delivery to PH of the Remaining Interest Notice
(or such longer period, not exceeding 180 days in total, as may be reasonably
required in order to obtain any necessary regulatory approvals).



  20.14   In the event that MGM disposes of the MGM Interests as a result of the
application of clause 20.1 then, unless PH and PHCO have also disposed of all of
the PH/PHCO Interests pursuant to a Tag Along Offer, the provisions of this
clause 20.14 shall apply to restrict the carrying on of gaming activities by MGM
Group in Macau S.A.R.:



      MGM shall not, and shall procure that every other member of MGM Group
shall not, for a period of four (4) years from the date of the disposal by MGM
of the MGM Interests carry on or be engaged in or be otherwise interested in
(including through a management contract or similar arrangement) any form of
casino gaming activity or other gaming type activity in Macau S.A.R.;        
MGM shall not, and shall procure that every other member of MGM Group shall not,
for a period of two (2) years from the date of the disposal by MGM of the MGM
Interests take any steps to apply for or otherwise procure or seek the benefit
of any Casino Opportunity in Macau S.A.R.;         MGM shall not, and shall
procure that every other member of MGM Group shall not, for a period of four
(4) years from the date of the disposal by MGM of the MGM Interests solicit or
entice away, or endeavour to solicit or entice away, from Gaming Company or any
of its subsidiaries any person employed or retained by any of such companies, at
the time of disposal of the MGM Interests, in any senior executive, technical,
operational or sales capacity (other than any such persons who were at such time
employees of the MGM Group and seconded to any of such companies);         MGM
shall not, and shall procure that every other member of MGM Group shall not, for
a period of four (4) years from the date of the disposal by MGM of the MGM
Interests employ or retain on any form of consultancy or similar arrangement any
person employed or retained by Gaming Company or any of its subsidiaries, at the
time of disposal of the MGM Interests, in any senior executive, technical,
operational or sales capacity (other than any such persons who were at such time
employees of the MGM Group and seconded to any of such companies) provided
always that this clause 20.14.4 shall not restrict any member of MGM Group from
employing or retaining any such person if that person has been dismissed by

33



--------------------------------------------------------------------------------



 



      Gaming Company during such period and PH consents (such consent not to be
unreasonably withheld or delayed);



      the provisions of clause 20.14 above shall not (a) require MGM or any
member of the MGM Group to dispose of any other interest or participation in a
Macau S.A.R. casino gaming activity or other gaming type activity that it is
permitted to hold or engage in pursuant to the terms of this Agreement; or
(b) restrict MGM or any member of MGM Group from conducting customary marketing
activities for its operations outside of Macau S.A.R.



  20.15   MGM agrees that the restrictions contained in clause 20.14 are
reasonable for the protection of the value of the Business. Each of sub-clauses
20.14.1 to 20.14.5 (inclusive) shall constitute a separate and independent
provision of this Agreement for the purposes of clause 38.     20.16   The
provisions of clause 20 above shall apply mutatis mutandis to PH in the event
that PH is directed in writing by the government of Macau S.A.R. to sell her
Shares.     20.17   In the event that a sale of the MGM Interests is effected
pursuant to clause 20 and, at the time of such sale, clause 21.3 has already
been invoked then concurrently with completion of such sale PH shall (and the
Shares held by her shall) immediately have all rights and benefits accrued and
applying under this Agreement immediately prior to such clause having been
invoked.



21.   PH ACQUIRES CONTROL OF SJM



  21.1   If, at any time throughout the duration of this Agreement, PH acquires
control of SJM (a “PH Control Event”), then the following provisions of clauses
21.2 and 21.3 shall apply. “Control” for the purposes of this clause 21 shall
mean any of the following: (a) holding, directly or indirectly (through
companies, or any subsidiaries of such companies, in which PH holds, directly or
indirectly, in excess of 50% of the issued shares, or in excess of 30% of the
total voting rights attached to all issued shares (including interests held
through trusts established for the benefit of PH)), in excess of 30% of the
total voting rights attaching to all issued shares of SJM and being the single
largest shareholder; or (b) PH assuming the position of Managing Director of
SJM; or (c) the government of Macau S.A.R. having notified Gaming Company that
it is in breach of that Article of the Subconcession that is equivalent to
Article 20 of the SJM Concession as a result of PH occupying any position in
SJM.     21.2   As soon as practicable (and in any event within 3 Business Days)
following the occurrence of a PH Control Event, PH shall notify MGM in writing
(a “PH Control Notice”) of the same.     21.3   MGM shall be entitled by notice
in writing to PH (a “PH Surrender Notice”), within the period of 30 days
following the receipt by MGM of the PH Control Notice, to require PH to have
minority voting rights in Gaming Company and in which event the following shall
occur within the period of 90 days following the receipt by PH of the PH
Surrender Notice:



      PH shall procure that each of the “A” Directors resigns from the Board and
no new “A” Directors be appointed in their stead and that each of the directors
appointed by PH to the boards of any subsidiaries of Gaming Company duly resign
and no new directors be appointed by PH in their stead;

34



--------------------------------------------------------------------------------



 



      PH shall thereafter vote one in every three Ordinary Shares held by her in
accordance with the directions of MGM; and         the following amendments to
this Agreement will automatically apply and these changes will be reflected in
the operation and governance of any subsidiaries of Gaming Company:



  (a)   the provisions of clause 5 shall not apply and MGM shall operate the
Board as it sees fit (subject to compliance with law and any other applicable
provisions of this Agreement);     (b)   the provisions of clause 7.2 shall not
apply;     (c)   only those matters specified in clauses 8.7, 8.12, 8.13, 8.14,
8.17, 8.19, 8.20, 8.24, 8.27, 8.36, 8.37 and 8.39 shall require the prior
written consent of PH and clause 8 shall be deemed amended accordingly;    
(d)   the reference to “A” Directors and “B” Directors in clause 15 shall be
deemed deleted and clause 15 deemed amended accordingly; and     (e)   the
provisions of clauses 9, 24, 26 and 29 shall not apply.



22.   [NOT USED]   23.   MGM BECOMES INVOLVED IN COMPETING ENTERPRISE



  23.1   If, at any time throughout the duration of this Agreement, any member
of MGM Group acquires, directly or indirectly, an interest (whether in the form
of a shareholding interest or otherwise) (a “Competing Interest”) in any casino
gaming operator operating (directly or indirectly) any form of casino gaming in
Macau S.A.R. or enters into an agreement to effect any of the foregoing (a
“Competing Interest Event”), then the provisions of clauses 23.2 to 23.9 shall
apply.     23.2   MGM shall, as soon as practicable following the occurrence of
a Competing Interest Event (and in any event within 3 Business Days), notify PH
in writing (a “Competing Event Notice”) of the nature of the Competing Interest
Event and the Competing Interest and the parties involved.     23.3   MGM shall
be entitled, within the period of 90 days following the receipt by PH of a
Competing Event Notice, to dispose, or procure the disposal, (in whole but not
in part) of the Competing Interest to an independent third party that is not
associated to, or otherwise affiliated or connected with, any MGM Group member.
    23.4   In the event that MGM fails, within the 90 day period referred to in
clause 23.3 above, to dispose, or procure the disposal, of the Competing
Interest, then within 90 days of the end of such 90 day period (the “Competing
Event Election Period”), PH shall be required to notify MGM in writing (a
“Competing Event Election Notice”) as to which of the following events shall
apply:



      (subject to the approval of the government of Macau S.A.R.) the relevant
MGM Group member transfers the Competing Interest to Gaming Company; or        
(subject to the approval of the government of Macau S.A.R.) the Competing
Interest and Gaming Company are merged; or

35



--------------------------------------------------------------------------------



 



(only if PH has not already surrendered management participation in Gaming
Company pursuant to the provisions of clause 21.3) MGM has minority voting
rights in Gaming Company; or

(only if PH has already surrendered management participation in Gaming Company
pursuant to the provisions of clause 21.3 and subject to the approval of the
government of Macau S.A.R.) a written bid process apply for the acquisition by
PH/PHCO or MGM, as the case may be, of the other party’s interests in Gaming
Company.



  23.5   In the event that PH elects in the Competing Event Election Notice that
the relevant MGM Group member transfer the Competing Interest to Gaming Company
then the following shall apply:

MGM shall procure that the full legal title to, and beneficial ownership of, the
Competing Interest is duly transferred to Gaming Company on the following terms:



  (a)   Gaming Company shall, and the Shareholders shall procure that Gaming
Company shall, pay to the relevant MGM Group member a sum equal to the amount
originally paid by such MGM Group member to acquire the Competing Interest plus
carrying costs and additional MGM capital investment but minus all sums
distributed or otherwise made over to any member of MGM Group (all as evidenced
to the reasonable satisfaction of PH);



  (b)   the Competing Interest shall be transferred free from all Encumbrances;



  (c)   the relevant MGM Group member shall not be required to give any
warranties or indemnities upon a transfer of the Competing Interest except as to
title to the Competing Interest, capacity to sell and that the MGM Interests
will, at the time of sale, be free from all Encumbrances;



  (d)   (subject to applicable legal and regulatory requirements) the transfer
shall be effected within 30 days from the expiry of the Competing Event Election
Period.



  23.6   In the event that PH elects in the Competing Event Election Notice for
the Competing Interest and Gaming Company to be merged (the “Merger”) then the
following shall apply:

MGM and PH shall use all reasonable endeavours to agree the percentage level of
shareholding to be owned by PH and PHCO in the newly merged entity (the “Merged
Entity”) that would fairly represent the value of the existing holdings of PH
and PHCO in Gaming Company within the Merged Entity (the “PH/PHCO Percentage”)
and, failing such agreement within the period of 30 days from the date of
delivery to MGM of the Competing Event Election Notice, such question shall be
referred to such independent firm of accountants (being one of the big four)
(the “Independent Accountants”) as PH and MGM may agree or, failing agreement,
as may be nominated on the application of either party by the Chairman for the
time being of the Hong Kong Society of Accountants and in which case each of PH
and MGM shall cooperate with the Independent Accountants (including providing
relevant information to them) to the extent reasonably necessary to enable the
Independent Accountants to determine the PH/PHCO Percentage within the period of
60 days from the date of delivery to MGM of the Competing Event Election Notice.
In making their determination, the Independent Accountants shall be acting

36



--------------------------------------------------------------------------------



 



as experts and not as arbitrators and their determination shall be final and
binding on PH, PHCO and MGM (save in the case of manifest error);

(subject to applicable legal and regulatory requirements) the Merger shall be
effected within 60 days from the date of determination of the PH/PHCO
Percentage;

contemporaneously with completion of the Merger, the shares in the Merged Entity
representing the PH/PHCO Percentage shall be transferred or issued, as the case
may be, to PH and PHCO in the same proportions as the Shares held by them free
from all Encumbrances;

PH and PHCO shall not be required to give any warranties or indemnities on a
transfer of their Shares except as to title to the Shares held by them, capacity
to sell and that the Shares will, at the time of sale, be free from all
Encumbrances;

in the event that the PH/PHCO Percentage is less than 30% then MGM and PH shall
use all reasonable endeavours to agree such amendments or alterations to the
respective rights of PH and MGM in the management of Gaming Company as may be
reasonable in the circumstances, duly taking into account their respective
percentages of ownership of the Merged Entity;

where the PH/PHCO Percentage is less than 50%, PH and PHCO shall be entitled,
and MGM shall procure the fulfilment of any exercise of such entitlement, to
subscribe for such number of additional shares (ranking pari passu with the
            shares in the Merged Entity to be held by MGM Group) in the Merged
Entity as shall be sufficient to procure that PH and PHCO between them hold 50%
of the entire issued share capital of the Merged Entity provided that (i) the
purchase price for such additional shares shall be at the same valuation per
share as is utilized for the purposes of clause 23.6.1 above; (ii) written
notice of the exercise of such right shall have been given by PH to MGM and
Gaming Company no later than thirty (30) days following determination of the
PH/PHCO Percentage; and (iii) the subscription and payment for the shares shall
be completed concurrently with completion of the Merger.



  23.7   In the event that PH elects in the Competing Event Election Notice that
MGM has minority voting rights in Gaming Company then the following shall occur
within the period of 30 days from the date of receipt by MGM of the Competing
Event Election Notice:

MGM will procure that each of the “B” Directors resigns from the Board and no
new “B” Directors be appointed in their stead and that each of the directors
appointed by MGM to the boards of any subsidiaries of Gaming Company duly resign
and no new directors be appointed by MGM in their stead;

MGM shall thereafter vote one in every three Ordinary Shares held by it in
accordance with the directions of PH; and

the following amendments to this Agreement will automatically apply and these
changes will be reflected in the operation and governance of any subsidiaries of
Gaming Company:



  (a)   the provisions of clause 5 shall not apply and PH shall operate the
Board as she sees fit (subject to compliance with law and any other applicable
provisions of this Agreement);

37



--------------------------------------------------------------------------------



 



  (b)   the provisions of clause 7.2 shall not apply;     (c)   only those
matters specified in clauses 8.7, 8.12, 8.13, 8.14, 8.17, 8.19, 8.20, 8.24,
8.27, 8.36, 8.37 and 8.39 shall require the prior written consent of MGM and
clause 8 shall be deemed amended accordingly;     (d)   the reference to “A”
Directors and “B” Directors in clause 15 shall be deemed deleted and clause 15
deemed amended accordingly; and     (e)   the provisions of clauses 9, 24, 26
and 29 shall not apply.



  23.8   In the event that PH elects in the Competing Event Election Notice that
PH and MGM implement a written bid process for the acquisition of the other’s
interests in Gaming Company then the following shall apply:

within the period of 30 days from the date of receipt by MGM of the Competing
Event Election Notice, PH and MGM shall appoint such independent firm of
accountants (being one of the big four) (the “Independent Accountants”) as PH
and MGM may agree or, failing agreement, as may be nominated on the application
of either party by the Chairman for the time being of the Hong Kong Society of
Accountants. The Independent Accountants shall be appointed to act as
adjudicators in respect of the bidding process to be undertaken in accordance
with this clause 23.8. In making their determination of the Winning Bid (as
defined below), the Independent Accountants shall be acting as experts and not
as arbitrators and their determination of the Winning Bid shall be final and
binding on PH, PHCO and MGM (save in the case of manifest error);

the Independent Accountants shall notify each of PH and MGM of a time (being
during normal office hours) and date, being a Business Day occurring within 60
days from the date of receipt by MGM of the Competing Event Election Notice (the
“Designated Time”), by which each of PH and MGM shall deliver to the Independent
Accountants (at an address specified by them in Hong Kong) a written bid setting
out the price that each would be prepared to pay to acquire (in the case of PH)
the MGM Interests (such bid and each successive bid being the “PH Bid”) and (in
the case of MGM) the PH/PHCO Interests (such bid and each successive bid being
the “MGM Bid”);

the PH Bid shall state the cash price (in US$) that PH is prepared to pay to
acquire the MGM Interests and the MGM Bid shall state the cash price (in US$)
that MGM is prepared to pay to acquire the PH Interests;

the Independent Accountants shall open each bid at the Designated Time in the
presence of a representative of each of PH and MGM and shall declare which of
the PH Bid and the MGM Bid is the highest and shall confirm the same in writing
to each of PH and MGM. Each of the representatives of PH and MGM shall be
entitled to inspect, and take copies of each and every bid;

the process referred to in clauses 23.8.2 to 23.8.4 shall then be repeated on
successive dates (being not less than 7 and not more than 14 days following the
date of the last bid submission), and at successive times (being in normal
business hours), specified by the Independent Accountants in writing to PH and
MGM until the earlier of (i) either of PH or MGM notifies the Independent
Accountants in

38



--------------------------------------------------------------------------------



 



writing that it is not prepared to increase its bid further and (ii) completion
of a fourth round of bidding;

the winning bid (the “Winning Bid”) shall be whichever of the highest PH Bid and
the highest MGM Bid states the higher cash price. In the event that the cash
prices stated in the highest PH Bid and the highest MGM Bid are the same then
the process shall be repeated on the same terms, mutatis mutandis, until the
highest PH Bid or the highest MGM Bid, as the case may be, states a higher cash
price than the other;

following completion of the bidding process pursuant to clause 23.8.5 above, the
Independent Accountants shall confirm in writing to each of PH and MGM which of
the highest PH Bid and the highest MGM Bid is the Winning Bid and the date of
such written confirmation shall be the date of determination of the Winning Bid
for the purposes of this clause 23.8;

in the event that the highest PH Bid is declared the Winning Bid then the
following shall apply:



  (a)   MGM shall procure that the full legal title to, and beneficial ownership
of, the MGM Interests is duly transferred to PH on the following terms:



  (i)   PH shall pay, or procure the payment to, MGM a sum equal to the cash
price stated in the Winning Bid;     (ii)   the MGM Interests shall be
transferred free from all Encumbrances;     (iii)   MGM shall not give any
warranties or indemnities upon a transfer of the MGM Interests except as to
title to the MGM Interests, capacity to sell and that the MGM Interests will, at
the time of sale, be free from all Encumbrances;     (iv)   (subject to
applicable legal and regulatory requirements) the transfer shall be effected
within 30 days of the date of determination of the Winning Bid;

in the event that the highest MGM Bid is declared the Winning Bid then the
following shall apply:



  (b)   PH and PHCO shall procure that the full legal title to, and beneficial
ownership of, the PH/PHCO Interests is duly transferred to MGM on the following
terms:



  (i)   MGM shall pay, or procure the payment to, PH a sum equal to the cash
price stated in the Winning Bid;     (ii)   the PH/PHCO Interests shall be
transferred free from all Encumbrances;     (iii)   PH and PHCO shall not give
any warranties or indemnities upon a transfer of the PH/PHCO Interests except as
to title to the PH/PHCO Interests, capacity to sell and that the PH/PHCO
Interests will, at the time of sale, be free from all Encumbrances;     (iv)  
(subject to applicable legal and regulatory requirements) the transfer shall be
effected within 30 days of the date of determination of the Winning Bid.

39



--------------------------------------------------------------------------------



 



  23.9   For the avoidance of doubt, a Competing Interest Event shall not
include:

MGM participating in the casino gaming joint venture with PH and PHCO as
contemplated by this Agreement; or

MGM Group, though any one or more members of MGM Group, holding or acquiring in
aggregate up to 30% of the entire issued share capital of any casino gaming
operator operating (directly or indirectly) any form of casino gaming in Macau
S.A.R. or any controller of any such operator,

provided always that, in the case of 23.9.2 above, (a) where such shareholding
interest exceeds 20% of the entire issued share capital it does not constitute
the single largest shareholding in the relevant company; and (b) MGM Group does
not, directly or indirectly (and whether through one or more members of MGM
Group), become involved in, whether in any formal or informal capacity, the
management of the relevant gaming operator or gaming operator controller, as the
case may be.



24.   MGM GROUP REDUCES CASINO OPERATIONS



  24.1   If, at any time throughout the duration of this Agreement, the gross
gaming revenues (excluding those of Gaming Company and its subsidiaries) of MGM
Group total less than US$1 billion in any MGM Group fiscal year (an “MGM
Disposal Event”) then the following provisions of clauses 24.2 and 24.3 shall
apply. In the event that, in any subsequent MGM Group fiscal year, such gross
gaming revenues revert to being in excess of US$1 billion then MGM shall (and
the Shares held by it shall) immediately have all rights and benefits that it
would then have had under this Agreement if clause 24.3 had not been invoked
provided always that the provisions of this clause 24 shall still continue to
apply thereafter.     24.2   As soon as practicable (and in any event within 3
Business Days) following the occurrence of an MGM Disposal Event, MGM shall
notify PH in writing (an “MGM Disposal Notice”) of the same.     24.3   PH shall
be entitled by notice in writing to MGM (an “MGM Surrender Notice”), within the
period of 30 days following the receipt by PH of the MGM Disposal Notice, to
require MGM to surrender management participation in Gaming Company and each of
its subsidiaries and in which event the following shall occur within the period
of 30 days following the receipt by MGM of the MGM Surrender Notice:

MGM will procure that each of the “B” Directors resigns from the Board and no
new “B” Directors be appointed in their stead and that each of the directors
appointed by MGM to the boards of any subsidiaries of Gaming Company duly resign
and no new directors be appointed by MGM in their stead;

MGM shall thereafter vote one in every three Ordinary Shares held by it in
accordance with the directions of PH; and

the following amendments to this Agreement will automatically apply and these
changes will be reflected in the operation and governance of any subsidiaries of
Gaming Company:



  (a)   the provisions of clause 5 shall not apply and PH shall operate the
Board as she sees fit (subject to compliance with law and any other applicable
provisions of this Agreement);

40



--------------------------------------------------------------------------------



 



  (b)   the provisions of clause 7.2 shall not apply;     (c)   only those
matters specified in clauses 8.7, 8.12, 8.13, 8.14, 8.17, 8.19, 8.20, 8.24,
8.27, 8.36, 8.37 and 8.39 shall require the prior written consent of MGM and
clause 8 shall be deemed amended accordingly;     (d)   the reference to “A”
Directors and “B” Directors in clause 15 shall be deemed deleted and clause 15
deemed amended accordingly; and     (e)   the provisions of clauses 9, 24, 26
and 29 shall not apply.



25.   ECONOMIC BENEFICIARIES IN PHCO



  25.1   PH acknowledges that one or more of the MGM Regulators may require the
name from time to time of any individual holding, directly or indirectly
(including through any form of trust or similar arrangement), any PHCO Shares (a
“PHCO Beneficiary”) for the purposes of assessing the impact, if any, on the
privileged licenses issued to MGM Group by such MGM Regulators. PH and PHCO
agree, to the extent that either of them has such information, to provide the
same to the MGM Regulators and otherwise to use all reasonable endeavours to
cause such PHCO Beneficiaries to supply such information.     25.2   In the
event that any MGM Regulator directs any member of MGM Group in writing (a “PHCO
Beneficiary Divestment Notice”) that the holding of PHCO Shares by any PHCO
Beneficiary (excluding, for the avoidance of doubt, any of PH and DH) or the
continued receipt by any PHCO Beneficiary (excluding, for the avoidance of
doubt, any of PH and DH) of any direct or indirect economic benefit from any
such direct or indirect shareholding in PHCO would, if continued, result in the
issue by such MGM Regulator of an MGM Sale Direction then the following
provisions of clauses 25.3 and 25.4 shall apply.     25.3   As soon as
practicable (and in any event within 3 Business Days) following the receipt by
any member of MGM Group of a PHCO Beneficiary Divestment Notice, MGM shall
notify PH of such receipt and provide PH with a copy of the relevant PHCO
Beneficiary Divestment Notice.     25.4   PH and PHCO shall be required, within
the period of 90 days following the receipt by PH of the PHCO Beneficiary
Divestment Notice from MGM to exercise all powers reasonably available to them
so as to:

(in the case of an objection to any PHCO Beneficiary continuing to hold PHCO
Shares) procure the transfer to PH of the PHCO Shares held by such PHCO
Beneficiary or, if PH so elects, through the exercise, along with MGM, of all
voting and other powers in relation to Gaming Company, procure the transfer to
Gaming Company of the PHCO Shares held by such PHCO Beneficiary; or

(in the case of an objection to any PHCO Beneficiary continuing to receive any
direct or indirect economic benefit) procure the divestment by the relevant PHCO
Beneficiary of all direct and indirect economic benefit deriving from any direct
or indirect shareholding interest in PHCO and provide reasonable evidence of the
same to the relevant MGM Regulator.

41



--------------------------------------------------------------------------------



 



26.   CASINO OPPORTUNITIES



  26.1   Each of MGM (for itself and on behalf of each of its Group Companies),
PHCO (for itself and on behalf of each of its Group Companies) and PH agrees
that, throughout the duration of this Agreement, the following provisions of
this clause 26 shall apply to any involvement or participation by any of them
(directly or indirectly) in any Casino Opportunity.     26.2   In the event that
MGM or PHCO, or any of their respective Group Companies, or PH becomes aware of
any Casino Opportunity in which any of them may participate or otherwise become
involved (directly or indirectly), MGM or PH, as the case may be, shall, within
three (3) days of becoming aware of the existence of such Casino Opportunity,
notify PH or MGM, as the case may be (the “Recipient”), in writing (the “Casino
Opportunity Notice”) of such Casino Opportunity setting out in reasonable detail
(to the extent that they are aware of the same) the nature, duration and
expected application of such Casino Opportunity.     26.3   Upon delivery of the
Casino Opportunity Notice to the Recipient, PH and MGM shall thereafter use all
reasonable endeavours to procure the joint benefit of such Casino Opportunity.  
  26.4   In the event that PH and MGM are unable, within the period of ninety
(90) days from the date of delivery to the Recipient of the Casino Opportunity
Notice, to agree a basis upon which they might participate equally in such
Casino Opportunity or, at any time during such ninety (90) day period, either of
PH or MGM notifies the other that it is no longer interested in pursuing such
Casino Opportunity then MGM and PHCO and each of their respective Group
Companies shall not, and PH shall not, be entitled (directly or indirectly) to
participate in or otherwise take any steps to apply for or otherwise procure or
seek the benefit of such Casino Opportunity.



27.   PROVISION OF INFORMATION



  27.1   Each of PH, PHCO and MGM shall, and PHCO and MGM shall procure that
each of their respective Group Companies shall:

(to the extent that the information is reasonably available to such party)
promptly comply with all reasonable requests for information made of any of them
by any MGM Regulator or the government of Macau S.A.R. or any applicable
governmental or regulatory body of competent jurisdiction (including without
limitation, the United States Securities Exchange Commission, the New York Stock
Exchange and The Stock Exchange of Hong Kong Limited) in connection with this
Agreement or the business relationships contemplated by this Agreement; and

refrain from taking any action that is intended to frustrate or impede any
investigation undertaken by any MGM Regulator or the government of Macau S.A.R.
or any applicable governmental or regulatory body of competent jurisdiction
(including without limitation, the United States Securities Exchange Commission,
the New York Stock Exchange and The Stock Exchange of Hong Kong Limited) in
connection with this Agreement or the business relationships contemplated by
this Agreement.



28.   PROJECT FEES



  28.1   It is acknowledged that MGM Project Fees Company will provide certain
development support services in connection with the design and development of
the Nam Van Casino (the

42



--------------------------------------------------------------------------------



 



      “MGM Project Services”). In consideration for the provision by MGM Project
Fees Company of the MGM Project Services, Gaming Company shall pay to MGM
Project Fees Company a fee (the “MGM Project Services Fee”) equal to 1.75% of
the total cost of the project (such cost comprising cost of construction,
fixtures and fittings and equipment, signage, gaming and other supplies and
equipment and other pre-opening, which pre-opening comprises cost of marketing,
payroll, travel, training and theatre production and development, if any) (but
excluding costs in respect of the acquisition of the applicable land and the
Subconcession) (as evidenced by appropriate invoices and receipts).



  28.2   It is acknowledged that PH Project Services Company will provide
certain development support services in connection with the design and
development of the Nam Van Casino (the “PH Project Services”). In consideration
for the provision by PH Project Services Company of the PH Project Services,
Gaming Company shall pay to PH Project Services Company a fee (the “PH Project
Services Fee”) equal to 0.875% of the total cost of the project (such cost
comprising cost of construction, fixtures and fittings and equipment, signage,
gaming and other supplies and equipment and other pre-opening, which pre-opening
comprises cost of marketing, payroll, travel, training and theatre production
and development, if any) (but excluding costs in respect of the acquisition of
the applicable land and the Subconcession) (as evidenced by appropriate invoices
and receipts).



29.   MANAGING DIRECTOR



  29.1   (Without prejudice to the application of the provisions of clause 8
above) the Shareholders hereby acknowledge the special responsibilities
attaching to the position of Managing Director (Administrator — Delegado) under
the laws of Macau S.A.R. and accordingly hereby agree to exercise all votes,
authorities and powers conferred on them in relation to Gaming Company and each
of its subsidiaries so as to procure that, throughout the duration of this
Agreement:

(without prejudice to their reporting obligations, and ultimate accountability,
to the Board) upon the opening of the Nam Van Casino to the public the senior
operational management of Gaming Company and each of its subsidiaries shall
report to, and shall be accountable to, the Managing Director in respect of all
aspects of their work and the performance of their duties and shall not take any
action that may be reasonably likely to jeopardise or threaten the continued
approval by the government of Macau S.A.R of PH (or such other relevant
appointee of PH) as the Managing Director (Administrator — Delegado) of Gaming
Company;

upon the opening of the Nam Van Casino to the public the senior operational
management of Gaming Company and each of its subsidiaries shall provide to the
Managing Director on a monthly basis a written report (in such form as the
Managing Director may, from time to time, specify) of all material operational
and development issues concerning the operation of each of the casinos and
hotels/resorts contemplated by this Agreement (and all other matters falling
within the scope of their duties);

the General Manager — Chief Operating Officer (or equivalent howsoever called)
of Gaming Company shall meet with the Managing Director on a monthly basis to
discuss the written reports referred to in clause 29.1.2 and any other matters
that the Managing Director may consider appropriate and shall provide such
additional reports and such additional information concerning such matters as
the Managing Director may, from time to time, reasonably require (including,
without limitation, the provision of proposed operational procedures for the
casinos and/or

43



--------------------------------------------------------------------------------



 



hotels/resorts, proposed credit policies, details of proposed staffing
arrangements, proposed casino plans and lay-out proposals, gaming equipment
purchase proposals and design proposals); and

all material correspondence on behalf of Gaming Company and each of its
subsidiaries with the government of Macau S.A.R. shall be first approved by the
Managing Director or (in the Managing Director’s absence) a representative
(being an “A” Director) nominated for such purpose by the Managing Director and
the Managing Director shall operate as the primary representative of Gaming
Company and each of its subsidiaries in relation to any dealings and/or
negotiations by any such companies with the government of Macau S.A.R.



  29.2   MGM shall be entitled, throughout the duration of this Agreement, to
nominate a representative (being a “B” Director) to attend the monthly meetings
contemplated by clause 29.1.3 above and shall be provided with copies of all
reports and other information supplied to the Managing Director by the senior
operational management of Gaming Company and each of its subsidiaries pursuant
to clause 29.1 above concurrently with delivery of such reports to the Managing
Director.



30.   THIS AGREEMENT NOT TO CONSTITUTE A PARTNERSHIP       None of the
provisions of this Agreement shall be deemed to constitute a partnership among
the parties nor constitute any party the agent of any other party for any
purpose.



31.   COSTS



  31.1   Each party shall bear its own costs, legal fees and other expenses
incurred in the preparation, negotiation and execution of this Agreement.    
31.2   All costs, legal fees, registration fees, capital duty and other expenses
incurred in the formation of Gaming Company and each of its subsidiaries shall
be borne and paid by Gaming Company.     31.3   All costs, legal fees,
consultants fees and other expenses connected to the application for and process
of seeking necessary approvals for the Business will be borne and paid for by
Gaming Company.



32.   NON-DISCLOSURE OF INFORMATION



  32.1   Subject to the provisions of clauses 27 and 32.2 below, none of the
Shareholders shall divulge or communicate to any person (other than their
employees, agents and representatives who reasonably require to know the same
solely for the purposes of assisting or furthering the Business and on the basis
that the Shareholder shall procure that such persons adhere to the provisions of
this clause 32 as if they were a Shareholder or to legal, accounting and other
advisers as may be necessary in connection with any matters or proceedings
arising out of or relating to this Agreement) or use or exploit for any purpose
whatever any of the trade secrets or confidential knowledge or information or
any financial or trading information relating to the other Shareholders and/or
Gaming Company and/or Gaming Company’s subsidiaries which the relevant
Shareholder may receive or obtain as a result of entering into this Agreement.
This restriction shall continue to apply after the expiration or sooner
termination of this Agreement without limit in point of time, but shall cease to
apply to information or knowledge which may properly come into the public domain
through no fault of such Shareholder.

44



--------------------------------------------------------------------------------



 



  32.2   Nothing in this clause 32 shall prohibit any of the Shareholders from
disclosing information if, but only to the extent, so required by law or by any
regulatory body of competent jurisdiction (including without limitation, the
United States Securities Exchange Commission or any MGM Regulators or the
government of Macau S.A.R.) or by virtue of the regulations of the New York
Stock Exchange, The Stock Exchange of Hong Kong Limited or any other recognised
investment exchange provided that any Shareholder required to make any such
disclosure shall, to the maximum extent reasonably practicable, consult with the
other Shareholders with a view to such disclosure, so far as possible, being
limited to matters, and otherwise made in a form, acceptable to the other
Shareholders.



  32.3   Subject to clause 32.4 below, no press or public announcements,
circulars or communications relating to this Agreement or the subject matter of
it shall be made or sent by any of the Shareholders without the prior written
consent of the Principal Shareholders, such approval not to be unreasonably
withheld or delayed.



  32.4   Any Shareholder may make press or public announcements or issue a
circular or communication concerning this Agreement or the subject matter of it
if such announcement is required by law or by any regulatory body of competent
jurisdiction (including without limitation, the United States Securities
Exchange Commission or any MGM Regulators or the government of Macau S.A.R.) or
by virtue of the regulations of the New York Stock Exchange, The Stock Exchange
of Hong Kong Limited or any other recognised investment exchange provided that
any Shareholder required to make any such announcement shall, to the maximum
extent reasonably practicable, consult with PH or MGM, as applicable, with a
view to such announcement, so far as possible, being limited to matters, and
otherwise made in a form, acceptable to PH or MGM, as applicable.



33.   DURATION



  33.1   This Agreement shall continue in full force and effect until the date
of commencement of Gaming Company’s winding up provided that the terms of this
Agreement shall nevertheless continue to bind the parties thereafter to such
extent and for so long as may be necessary to give effect to the rights and
obligations embodied herein.     33.2   In the event that, as a result of any
proposed transfer in accordance with this Agreement and the Articles, PH or
either of MGM Group or PHCO Group would cease to hold any Shares (any such Group
being referred to in this clause 33 as the “Departing Shareholder’s Group”),
then on or prior to completion of the relevant transfer:

the relevant departing Shareholder shall, and shall where applicable procure
that every other member of the Departing Shareholder’s Group shall, repay all
loans, loan capital, borrowings and indebtedness in the nature of borrowings
outstanding to Gaming Company and any of its subsidiaries from the departing
Shareholder and where applicable any such member (together with any accrued
interest thereon);

the relevant departing Shareholder shall procure the removal of any directors or
secretary of Gaming Company, or any of its subsidiaries, appointed by it or
where applicable any other member of the Departing Shareholder’s Group; and

(other than in respect of (i) any liability which may accrue in respect of any
act or omission occurring prior to such cessation; and (ii) any provision of
this Agreement which is expressed or intended to continue beyond such cessation
(including clauses 19 (MGM Regulatory Matters), 20 (Macau Regulatory Issue), 32
(Non-disclosure of Information), 39 (Non-involvement of Certain Parties) and 43
(Guarantee)) the

45



--------------------------------------------------------------------------------



 



departing Shareholder and where applicable each other member of the Departing
Shareholder’s Group shall be released from all obligations and liabilities under
this Agreement.



34.   ASSIGNMENT       Save as expressly permitted by this Agreement, no party
may assign, transfer, charge or dispose of, or purport to do any of the same,
any of its rights, beneficial interests or obligations hereunder to any person
without the prior written consent of the other parties.   35.   ENGLISH LANGUAGE
      All reports, accounts and other information and documentation issued or
provided to any of the Shareholders or Directors (including Board papers,
accounts, operational updates, planning submissions and operational manuals)
shall be in English or, if not in English, accompanied by a certified English
translation and, in which case, the English translation will prevail unless the
document is a constitutional, statutory or other official document.   36.  
SUCCESSORS AND ASSIGNS       This Agreement shall endure for the benefit of and
be binding on the respective successors in title and permitted assigns of each
party.   37.   WAIVER, FORBEARANCE AND VARIATION



  37.1   The rights of any party shall not be prejudiced or restricted by any
indulgence or forbearance extended to any other party and no waiver by any party
in respect of any breach shall operate as a waiver in respect of any subsequent
breach.     37.2   This Agreement shall not be varied or cancelled, unless such
variation or cancellation shall be expressly agreed in writing by each party.



38.   SEVERABILITY



  38.1   If any of the provisions of this Agreement is found by a court or other
competent authority to be void or unenforceable, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall continue in full force and effect. Notwithstanding the foregoing the
parties shall thereupon negotiate in good faith in order to agree the terms of a
mutually satisfactory provision to be substituted for the provision so found to
be void or unenforceable.     38.2   All provisions of this Agreement shall, so
far as they are capable of being performed or observed, continue in full force
and effect notwithstanding Completion except in respect of those matters then
already performed and Completion shall not constitute a waiver of any party’s
rights in relation to this Agreement. All rights and remedies conferred on any
party under this Agreement are cumulative and are additional to, and not
exclusive of, any rights or remedies provided by law or otherwise available at
any time to any party.



39.   NON-INVOLVEMENT OF CERTAIN PARTIES       PH and PHCO agree that in the
event there is any default or alleged default by MGM under the arrangements
contemplated by this Agreement, or PH or any member of the PH Group has any
claim arising from the arrangements contemplated by this Agreement, neither PH
nor PHCO nor any other

46



--------------------------------------------------------------------------------



 



    member of PHCO Group shall seek to impose any liability directly against
Kirk Kerkorian or Tracinda Corporation.



40.   ENTIRE AGREEMENT       This Agreement (together with the documents
referred to in it) supersedes any previous agreement between the parties and
represents the entire understanding between the parties in relation to the
subject matter of this Agreement and those documents.   41.   [NOT USED]   42.  
NOTICES



  42.1   Any notice to be given under this Agreement shall be in writing in the
English language and shall either be delivered personally or sent by first class
post pre-paid (or airmail if overseas) or by facsimile transmission, to each of
the parties due to receive the notice, at the address or fax number set out
below:

         
Pansy Ho
       
 
       
Address
  :   Penthouse, 39th Floor, West Tower,

      Shun Tak Centre, 20 Connaught Road,

      Central, Hong Kong
 
       
For the attention of
  :   Pansy Ho
Fax number
      +852 2857 4377
 
        Grand Paradise Macau Limited    
 
       
Address
  :   15-19 Athol Street

      Douglas

      Isle of Man IM1 1LB

      British Isles
 
       
For the attention of
  :   Pansy Ho
Fax number
  :   +852 2857 4377
 
        MGMM Macau, Ltd.    
 
       
Address
  :   First Floor

      Millenium House

47



--------------------------------------------------------------------------------



 



         

      Victoria Road

      Douglas IM2 4RW

      Isle of Man, British Isles
 
       
For the attention of
  :   Gary N. Jacobs and Kenneth A. Rosevear
Fax number
  :   +702 693 7628
 
        MGM MIRAGE Macau, Ltd.    
 
       
Address
  :   First Floor

      Millenium House

      Victoria Road

      Douglas IM2 4RW

      Isle of Man, British Isles
 
       
For the attention of
  :   Gary N. Jacobs and Kenneth A. Rosevear
Fax number
  :   +702 693 7628
 
        MGM MIRAGE    
 
       
Address
  :   3600 Las Vegas Boulevard,

      South, Las Vegas, Nevada 89109,

      United States
 
       
For the attention of
  :   Gary N. Jacobs and Kenneth A. Rosevear
Fax number
  :   +702 693 7628
 
        MGM Grand Paradise Limited    
 
       
Address
  :   Avenida da Praia Grande 759

      3/F

48



--------------------------------------------------------------------------------



 



         

      Macau S.A.R.
 
       
For the attention of
  :   the Directors
Fax number
  :   +853 553 098



      or to such other address, number or addressee as one party may by notice
advise from time to time to the other parties, but without prejudice to the
effectiveness of any notice already given in accordance with this clause 42.    
42.2   Any notice given in accordance with clause 42.1 shall be deemed to have
been served as follows:-

if personally delivered, at the time of delivery;

if posted, after the expiration of two Business Days or (in the case of airmail)
six Business Days after the envelope containing the same was delivered into the
custody of the postal authorities; and

if sent by fax, on completion of its transmission,



      provided that if, under the above provisions, any such notice would
otherwise be deemed to be given after 5pm (local time) on a Business Day, such
notice shall be deemed to be given at 9am (local time) on the next Business Day.
    42.3   In proving such service it shall be sufficient to prove that personal
delivery was made, or that if mailed, confirmation of receipt has been obtained,
or if by fax that the fax was sent in full to the relevant number and
confirmation of transmission is obtained.



43.   GUARANTEE



  43.1   In consideration of them entering into this Agreement, MGM MIRAGE
hereby unconditionally and irrevocably guarantees to the other parties the due
and punctual performance of all the obligations and liabilities of MGM (which,
for the purposes of this clause 43, shall include any member of MGM Group to
whom MGM transfers any interest in any Shares) under or otherwise arising out of
or in connection with this Agreement (as any of such obligations and liabilities
may from time to time be varied, extended, increased or replaced) and undertakes
to keep the other parties fully indemnified against all liabilities, losses,
proceedings, claims, damages, costs and expenses of whatever nature which any of
them may suffer or incur as a result of any failure or delay by MGM in the
performance of any such obligations and liabilities.



  43.2   If any obligation or liability of MGM expressed to be the subject of
the guarantee contained in this clause 43 (the “Guarantee”) is not or ceases to
be enforceable against MGM (in whole or in part) on any ground whatsoever
(including, but not limited to, any defect in or want of powers of MGM or
irregular exercise thereof or any lack of authority on the part of any person
purporting to act on behalf of MGM or any legal or other limitation, disability
or incapacity, or any change in the constitution of, or any amalgamation or
reconstruction of, or the liquidation, administration or insolvency of, MGM),
MGM MIRAGE shall nevertheless be liable to the other parties in respect of that
purported obligation or liability as if the same were fully valid and
enforceable and MGM MIRAGE were the principal debtor in respect thereof.

49



--------------------------------------------------------------------------------



 



  43.3   The liability of MGM MIRAGE under the Guarantee shall not be discharged
or affected in any way by:

PH or PHCO compounding or entering into any compromise, settlement or
arrangement with MGM or any other person; or

any variation, extension, increase, renewal, determination, release or
replacement of this Agreement, whether or not made with the consent or knowledge
of MGM MIRAGE; or

PH or PHCO granting any time, indulgence, concession, relief, discharge or
release to MGM or any other person or realising, giving up, agreeing to any
variation, renewal or replacement of, releasing, abstaining from or delaying in
taking advantage of or otherwise dealing with any rights which it may have
against MGM or any other person; or

any other matter or thing which, but for this provision, might exonerate or
affect the liability of MGM MIRAGE.



  43.4   The Guarantee is in addition to any other security or right now or
hereafter available to PH and PHCO and is a continuing security notwithstanding
any liquidation, administration, insolvency or other incapacity of MGM or MGM
MIRAGE or any change in the ownership of either of them.



  43.5   Until the full and final discharge of all obligations and liabilities
which are the subject of the Guarantee, MGM MIRAGE:

waives all of its rights of subrogation, reimbursement and indemnity against MGM
and all rights of contribution against any co-guarantor and agrees not to demand
or accept any security from MGM or any co-guarantor in respect of any such
rights and not to prove in competition with PH or PHCO in the bankruptcy,
liquidation or insolvency of MGM or any such co-guarantor; and

agrees that it will not claim or enforce payment (whether directly or by
set-off, counterclaim or otherwise) of any amount which may be or has become due
to MGM MIRAGE by MGM, any co-guarantor or any other person liable to PH and/or
PHCO in respect of the obligations and liabilities hereby guaranteed if and so
long as MGM is in default under this Agreement.



  43.6   Any moneys received by PH or PHCO under the Guarantee may be placed to
the credit of a suspense account with a view to preserving the rights of PH or
PHCO, as the case may be, to prove for the whole of its claims against MGM or
any other person.



  43.7   If the Guarantee shall be discharged or released in consequence of any
performance by MGM of the guaranteed obligations or liabilities which is set
aside for any reason, the Guarantee shall be automatically reinstated in respect
of the relevant obligations or liabilities.



44.   GOVERNING LAW



  44.1   This Agreement shall be governed in all respects by, and construed in
accordance with, the laws of Macau S.A.R.



  44.2   If any party has a claim against another party arising out of or in
connection with this Agreement such claim shall be referred to the courts of
Macau S.A.R., to the jurisdiction of

50



--------------------------------------------------------------------------------



 



      which each of the parties to this Agreement irrevocably submits. The
jurisdiction of the courts of Macau S.A.R. over such claim shall be an exclusive
jurisdiction and no courts outside Macau S.A.R. shall have any jurisdiction to
hear and determine such claim.



  44.3   Each party hereby waives its right to commence any legal proceedings in
any court outside Macau S.A.R. in relation to any claim, dispute, difference or
matter arising from or relating to this Agreement or the subject matter hereof.



45.   SERVICE AGENTS



  45.1   Each of PH and PHCO hereby appoints C&C Advogados of Avenida da Praia
Grande 759, Macau S.A.R. as its agent to accept service of all process under
this Agreement and service on C&C Advogados (for the attention of PH or the
Directors, as applicable) at Avenida da Praia Grande 759, Macau S.A.R. will be
deemed to be service on PH or PHCO, as applicable.     45.2   Each of MGMMI,
MGMMII and MGM MIRAGE hereby appoints Goncalves Pereira, Rato, Ling, Vong &
Cunha of Avenida Amizade, Macau Landmark, Office Tower, 23-2301/2302, Macau
S.A.R. as its agent to accept service of all process under this Agreement and
service on Goncalves Pereira, Rato, Ling, Vong & Cunha (for the attention of
Gary N. Jacobs and Kenneth A. Rosevear) at Goncalves Pereira, Rato, Ling, Vong &
Cunha of Avenida Amizade, Macau Landmark, Office Tower, 23-2301/2302 will be
deemed to be service on MGMMI, MGMMII or MGM MIRAGE, as applicable.



46.   MACAU GOVERNMENT AUTHORITY       The Shareholders hereby acknowledge and
agree that all of the provisions of this Agreement are subject to compliance at
all times with the applicable provisions of Macau S.A.R. law in force from time
to time and to the ultimate discretion of the government of Macau S.A.R. and
that, in particular, any purported transfer of any interest in any Share or any
proposed imposition of any Encumbrance on any Share shall at all times be
subject to compliance with the applicable provisions of Macau S.A.R. law and to
the approval of the government of Macau S.A.R..   47.   COUNTERPARTS       This
Agreement may be executed in any number of counterparts all of which taken
together shall constitute one and the same document, and any party may execute
this Agreement by signing any one or more of such counterparts.       IN WITNESS
of which this Agreement has been entered into on the date first above written

              MGM MIRAGE   MGMM MACAU, LTD.
 
           
By:
  Gary N. Jacobs   By:   Gary N. Jacobs
Its:
  Authorised Signatory   Its:   Authorised Signatory

51



--------------------------------------------------------------------------------



 



              GRAND PARADISE MACAU LIMITED   PANSY HO
 
           
By:
  Pansy Ho   By:   Pansy Ho
Its:
  Authorised Signatory        
 
           
 
            MGM GRAND PARADISE LIMITED   MGM MIRAGE MACAU, LTD.
 
           

      By:   Gary N. Jacobs

      Its:   Authorised Signatory
By:
  Gary N. Jacobs        
Its:
  Director        
and
           
By:
  Pansy Ho        
Its:
  Director        
and
           
By:
  Daisy Ho        
Its:
  Director        

52



--------------------------------------------------------------------------------



 



SCHEDULE 1

Deed of Adherence

THIS DEED OF ADHERENCE is made on                    20 ·

BY:

[insert name of New Shareholder] of [insert address of New Shareholder] (the
“New Shareholder”) and is supplemental to the Shareholders Agreement dated ·
between (1) Pansy Ho, (2) Grand Paradise Macau Limited; (3) MGMM Macau, Ltd.;
(4) MGM MIRAGE Macau, Ltd.; (5) MGM MIRAGE and (6) MGM Grand Paradise Limited
(the “Agreement”) and is made in favour of the persons whose names are set out
in the schedule to this deed and any other person who after the date of this
Deed adheres to the Agreement by way of Deed of Adherence.

THE NEW SHAREHOLDER UNDERTAKES AS FOLLOWS:

the New Shareholder confirms that it has read a copy of the Agreement and
covenants to and undertakes with each person named in the schedule to this Deed
and any other person who after the date of this Deed adheres to the Agreement by
way of Deed of Adherence to adhere to, perform and be bound by all the terms of
the Agreement as from the date hereof as if the New Shareholder were a
Shareholder and named in the Agreement as a party thereto;

IN WITNESS whereof this deed has been executed by the New Shareholder and is
intended to be and is hereby delivered on the date first above written.

             
Executed by
    )    

--------------------------------------------------------------------------------

[name of company] acting
    )     Director
by [a director and the secretary/
    )      
two directors]
    )    

--------------------------------------------------------------------------------


          Director/Secretary

[Note: schedule to Deed to include all Parties (including by way of earlier
Deeds of Adherence) to the Agreement]

53



--------------------------------------------------------------------------------



 



SCHEDULE 2

Part A

Nam Van Casino Complex Site

The legal description of the Nam Van Casino Complex Site is as follows:

A site of 43,129 square metres (effective area to be adjusted upon granting of
the lease by the government of Macau S.A.R.), to be granted under lease from the
government of Macau S.A.R. for casino and related purposes to be located at Zone
B of the Nam Van (NAPE West), to be partially reclaimed and with the following
boundaries South — Avenida Dr. Sun Yat Sen; East — Avenida 24 de Julho; West —
adjoining Site B and North — existing Rua Cidade do Porto (as per the plan
attached to this schedule).

The site has not been allocated a specific registration number at the Macau Land
Registry (for that purpose, it will be necessary to amalgamate several
registration numbers and the waiver to public areas). Being a plot for
development, it is not subject to registration with the Tax Department.

Part B

Nam Van Casino Complex Site Land Concession Event

1. a draft land concession contract having been issued to Gaming Company by the
government of Macau S.A.R. and such draft contract providing for gross floor
area of 2 million square feet;

2. the government of Macau S.A.R. having delivered to Gaming Company a form of
comfort letter or other written confirmation, on terms reasonably acceptable to
MGM and PH, regarding the intended grant of a land concession in respect of the
Nam Van Casino Complex Site and the ability of Gaming Company to commence
initial construction and development works.

54